Exhibit 10.1

 

MORGAN STANLEY SENIOR FUNDING, INC.

1585 Broadway

New York, NY 10036

  

UBS LOAN FINANCE LLC

677 Washington Boulevard

Stamford, CT 06901

 

UBS SECURITIES LLC

299 Park Avenue

New York, NY 10171

CREDIT SUISSE SECURITIES (USA) LLC

CREDIT SUISSE AG

Eleven Madison Avenue

New York, NY 10010

  

KEYBANK NATIONAL ASSOCIATION

127 Public Square

Cleveland, OH 44114

October 28, 2012

Patheon Inc.

PO Box 110145

Research Triangle Park, NC 27709-5145

Attention: Jim Mullen

Project Audi

Senior Secured Facilities

Commitment Letter

Ladies and Gentlemen:

You have advised Morgan Stanley Senior Funding, Inc. (“MSSF”), UBS Loan Finance
LLC (“UBS”), UBS Securities LLC (“UBS Securities”), Credit Suisse AG (“CS”),
Credit Suisse Securities (USA) LLC (“CS Securities”), and KeyBank National
Association (“KeyBank” and together with MSSF, UBS, UBS Securities, CS and CS
Securities, the “Commitment Parties”, “we” or “us”) that you (“you” or the
“Parent Borrower”) and certain of your affiliates intends to acquire (the
“Acquisition”), directly or indirectly, all of the issued and outstanding
capital stock of the entities previously identified to us by you, collectively
as “Project Audi” (“Target”) and consummate the other Transactions described in
the Transaction Description attached hereto as Exhibit A. Capitalized terms used
but not defined herein shall have the meanings assigned to them in the
Transaction Description, the Summary of Terms (the “Term Sheet”) attached hereto
as Exhibit B, or the Closing Conditions attached hereto as Exhibit C (such
Exhibits A, B and C, together with this commitment letter, in each case, as
amended, waived, supplemented or otherwise modified in accordance with the terms
hereof collectively, the “Commitment Letter”). All references to “dollars” or
“$” in this Commitment Letter are references to United States dollars.

1. Commitment.

In connection with the Transactions, MSSF, UBS, CS and KeyBank (each in such
capacity, the “Initial Lenders”) are pleased to each commit (the “Commitment”)
to provide (i) 30%, 30%, 20% and 20%, respectively, of the Initial Term Loan
Facility (as defined in Exhibit B) and (ii) 30%, 30%, 15% and 25%, respectively,
of the Initial Revolving Facility (as defined in Exhibit B), in each case upon
the terms set forth in this Commitment Letter and subject only to the
satisfaction of the conditions in Exhibit C (the “Initial Funding Conditions”).

2. Titles and Roles.

It is agreed that (a) each of MSSF, UBS Securities, CS Securities and KeyBank
will act as a lead arranger (each a “Lead Arranger” and collectively the “Lead
Arrangers”) for the Senior Secured Facilities, (b) each of MSSF, UBS Securities,
CS Securities and KeyBank will act as a book running manager (each a
“Bookrunner”) for the Senior Secured Facilities, (c) MSSF will act as the
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”), and the letter of credit issuing lender (in such
capacity, the “Issuing Lender”) for the Senior Secured Facilities, (d) UBS
Securities will act as the syndication agent (the “Syndication Agent”) for the
Senior Secured Facilities and (e) each of CS Securities and KeyBank will act as
a co-documentation agent (each a “Co-Documentation Agent and collectively the
“Co-Documentation Agents”). Each of the foregoing shall perform



--------------------------------------------------------------------------------

the duties and exercise the authority customarily assumed in such roles. It is
further agreed that MSSF will have “left” placement on any marketing materials
used in connection with the Senior Secured Facilities. You agree that no other
agents, arrangers or bookrunners will be appointed, no other titles will be
awarded and no compensation (other than compensation expressly contemplated by
this Commitment Letter and the Fee Letter referred to below) will be paid to any
other Lender (as defined below), by you or any of your affiliates in respect of
the Senior Secured Facilities, in order to obtain such Lender’s commitment to
participate in the Senior Secured Facilities, unless you and we shall so agree.

3. Syndication.

The Commitment Parties reserve the right, prior to the end of the Primary
Syndication (as defined below), to syndicate all or a portion of the Commitment
or the Initial Lenders’ loans or commitments under the Senior Secured Facilities
Documentation to one or more banks, financial institutions and other
institutional lenders, investors and funds (together with the Initial Lenders,
“Lenders”) identified by the Commitment Parties in consultation with you and
subject to your consent (such consent not to be unreasonably withheld or
delayed); provided, that (a) we agree not to syndicate the Commitment or the
loans or commitments under the Senior Secured Facilities Documentation or any
portion thereof, (i) to certain banks, financial institutions and other
institutional lenders, investors and funds that have been specified in writing
to the Commitment Parties by you at any time prior to the date of delivery by us
of an executed counterpart hereto (or, if after such date, that are reasonably
acceptable to the Commitment Parties) and their affiliates, (ii) to competitors
of Target or Parent Borrower identified in writing from time to time, or
(iii) to institutions primarily engaged as principals in private equity or
venture capital other than affiliated debt funds (such persons referred to in
clauses (i) through (iii), collectively, (including their affiliates (other
than, in the case of clause (ii), affiliated debt funds)), the “Disqualified
Institutions” and institutions that are not a Disqualified Institution,
collectively, the “Qualified Institutions”) and that no Disqualified Institution
may become a Lender (unless consented to by you in writing) and
(b) notwithstanding the Commitment Parties’ right to syndicate the Commitment
and to receive commitments with respect thereto, (i) the Initial Lenders shall
not be relieved, released or novated from their obligations hereunder (including
their obligations to fund the Senior Secured Facilities on the Closing Date (as
defined in Exhibit A)) in connection with any syndication, assignment or
participation of the Senior Secured Facilities, including the Commitment in
respect thereof, until after the initial funding of the Senior Secured
Facilities on the Closing Date, (ii) no assignment or novation shall become
effective with respect to all or any portion of the Commitment of the Initial
Lenders until the initial funding of the Senior Secured Facilities on the
Closing Date and (iii) unless you agree in writing, the Initial Lenders shall
retain exclusive control over all rights and obligations with respect to the
Commitment, including all rights with respect to consents, modifications,
supplements, waivers and amendments, until the Closing Date has occurred. The
syndication of all or a portion of the Commitment of the Initial Lenders or the
loans or commitments under the Senior Secured Facilities Documentation (as
defined in Exhibit B), as the case may be, is hereinafter referred to as the
“Syndication”.

The Commitment Parties will manage, in consultation with you, all aspects of the
Syndication, including selection of institutions and other entities (subject to
your consent rights set forth in the preceding paragraph and excluding
Disqualified Institutions), when they will be approached, when their commitments
will be accepted, which institutions will participate, the allocation of the
Commitment among Lenders and the amount and distribution of fees among Lenders.

The Commitment Parties may, and intend to, commence the Syndication promptly
upon the execution of this Commitment Letter and the Fee Letter. Until the
earlier of (a) a Successful Syndication (as defined in the Fee Letter) and
(b) sixty (60) days after the Closing Date, such period being referred to as the
“Primary Syndication”, you agree to, in each case, use commercially reasonable
efforts to (and to use commercially reasonable efforts to the extent practical
and appropriate to cause Target to), provide the following assistance in
connection with the Syndication: (i) ensuring that the syndication efforts
benefit from your and your affiliates’ existing lending and investment banking
relationships, (ii) providing direct contact between your senior management and
certain of your non-legal advisors and senior management of Target, on one hand,
and prospective Lenders, on the other hand, in each case, at times mutually
agreed upon, (iii) providing assistance in the preparation of the Information
Materials (as defined below) (it being understood that the Information
Memorandum (as defined below) shall be delivered to the Commitment Parties not
later than the date that is 15 business days prior to the Closing Date (such 15
business day period, the “Syndication Period”); provided that (a) the
Syndication Period shall be completed on or prior to December 21, 2012 and
(b) November 22, 2012 and November 23, 2012 shall not be business days for
purpose of the “Syndication Period”), (iv) participating in a reasonable number
of meetings with prospective Lenders at times and locations reasonably
acceptable to you, it being understood that the parties hereto will participate
in general meetings with prospective Lenders, (v) obtaining ratings at least 15
days prior to the Closing Date for the Senior

 

2



--------------------------------------------------------------------------------

Secured Facilities from each of Moody’s Investor Service, Inc. (“Moody’s”) and
Standard & Poor’s Financial Services LLC (“S&P”), and a corporate family rating
and a corporate credit rating in respect of Parent Borrower (as defined in
Exhibit B) after giving effect to the Transactions from each of Moody’s and S&P,
respectively and (vi) ensuring that during the Primary Syndication there will
not be any competing issuances, incurrences, offerings or placements of bank
credit financing or debt securities (other than the Senior Secured Facilities or
indebtedness permitted by clause (c) of Exhibit A, including for the avoidance
of doubt any incurrence of indebtedness under the Existing Credit Agreement) by
or on behalf of you, Target, Parent Borrower or any of your or its subsidiaries
being announced, offered, placed or arranged that could reasonably be expected
to materially impair the Syndication. Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter, none of (A) your
obligations to assist in syndication efforts as provided herein (including the
obtaining ratings referenced above), (B) the commencement of the Syndication, or
(C) a Successful Syndication, shall constitute a condition to the initial
funding or availability of the Senior Secured Facilities.

You acknowledge that (a) the Commitment Parties may, and intend to, make
available Information (as defined below), Projections (as defined below) and
other customary offering and marketing material and presentations including a
customary confidential information memorandum (the “Information Memorandum”) to
be used in connection with the Syndication (the Information, the Projections,
other customary offering and marketing material and presentations and the
Information Memorandum, collectively, with the Term Sheet, the “Information
Materials”) on a confidential basis to Qualified Institutions by posting the
Information Materials on Intralinks, SyndTrak Online or by similar electronic
means and (b) certain of the Qualified Institutions may wish to receive only
information that (i) is publicly available, (ii) is not material with respect to
you or Target or any of your or their respective subsidiaries or securities for
purposes of United States federal or state securities laws or (iii) constitutes
information that would be made publicly available if you and Target are, or were
to become, public reporting companies (any information other than the foregoing,
collectively, “MNPI”) with respect to you, Target or its or your respective
securities (each, a “Public Sider” and each Qualified Institution that is not a
Public Sider, a “Private Sider”).

At the reasonable request of the Commitment Parties, you agree to assist us (and
use commercially reasonable efforts to the extent practical and appropriate to
cause Target to assist) in preparing an additional version of the Information
Memorandum to be used in connection with the Primary Syndication that does not
include MNPI. It is understood that in connection with your assistance described
above, you will include customary authorization letters whereby you authorize
the distribution thereof to Public Siders, whereby you represent that the
additional version of the Information Memorandum does not include any MNPI and
pursuant to which you, Target and we are exculpated with respect to any
liability related to the use of the contents of the Information Memorandum or
any related marketing material by the recipients thereof. Before distribution of
any Information Materials, you agree to use commercially reasonable efforts to
identify that portion of the Information Materials that may be distributed to
the Public Siders as containing solely “Public Information,” which, at a
minimum, shall mean the word “PUBLIC” shall appear prominently on the first page
thereof. By marking Information Materials “PUBLIC”, you shall be deemed to have
authorized the Commitment Parties and Public Siders to treat such Information
Materials as not containing any MNPI (it being understood that you shall not be
under any obligation to mark the Information Materials “PUBLIC”). We will not
make any materials not marked “PUBLIC” available to Public Siders.

You acknowledge and agree that the following documents may be distributed to
both Private Siders and Public Siders, unless you advise the Commitment Parties
in writing (including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed to Private Siders
(provided that such materials have been provided to you and your counsel for
review in a reasonable period of time prior thereto): (a) drafts and final
definitive documentation with respect to the Senior Secured Facilities, such
final definitive documentation being referred to as the “Senior Secured
Facilities Documentation”, (b) administrative materials prepared by the
Commitment Parties for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda) and (c) term sheets and
notification of changes to the terms and conditions of the Senior Secured
Facilities. If you advise us in writing (including by email) prior to
dissemination that any of the foregoing items should be distributed only to
Private Siders, then we will not distribute such materials to Public Siders
without your written consent.

4. Information.

You hereby represent and warrant that (and, with respect to the Information and
the Projections relating to Target, to your knowledge) (a) all written
information (such written information, other than (i) the Projections and
(ii) information of a general economic or industry specific nature, the
“Information”), that has been or will be made

 

3



--------------------------------------------------------------------------------

available to any Commitment Party by you or any of your representatives on your
behalf in connection with the Transactions, when taken as a whole, does not or
will not, when furnished, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (giving effect to all supplements and updates
thereto) and (b) the projections, budgets, estimates and forecasts and other
forward-looking information (collectively, the “Projections”) that have been or
will be made available to us by you or any of your representatives in connection
with the Transactions have been, or will be, prepared in good faith based upon
assumptions that are believed by you at the time furnished to us to be
reasonable, it being understood and acknowledged that the Projections are as to
future events and are not to be viewed as facts, and the Projections are subject
to significant uncertainties and contingencies, many of which are beyond your
control, that no assurances can be given that any particular Projections will be
realized and that actual results during the period or periods covered by any
such Projections may differ significantly from the actual results and such
differences may be material. You agree that if at any time prior to the later of
the Closing Date and the end of the Primary Syndication you become aware that
any of the representations and warranties in the preceding sentence would be
incorrect in any respect if the Information were being furnished, and such
representations and warranties were being made, at such time, then you will use
commercially reasonable efforts to supplement the Information, so that such
representations and warranties are correct under those circumstances (it being
understood that such supplementation shall cure any breach of such
representations). In arranging and syndicating the Senior Secured Facilities,
each of the Commitment Parties (i) will be entitled to use and rely primarily on
the Information and the Projections without responsibility for independent
verification thereof and (ii) does not assume responsibility for the accuracy or
completeness of the Information or the Projections.

5. Fees.

As consideration for the Commitment of the Initial Lenders and the agreements of
the Commitment Parties to perform the services described herein, you agree to
pay (or cause to be paid) the fees set forth in the Term Sheet and in the Fee
Letter dated the date hereof and delivered herewith with respect to the Senior
Secured Facilities (the “Fee Letter”) if, and to the extent, payable.

6. Conditions.

The Commitment of the Initial Lenders hereunder to fund the Senior Secured
Facilities on the Closing Date and the agreements of the Commitment Parties to
perform the services described herein are subject solely to the Initial Funding
Conditions, it being understood and agreed that there are no other conditions
(implied or otherwise) to the Commitment and, upon satisfaction (or waiver by
the Initial Lenders) of the Initial Funding Conditions, the initial funding of
the Senior Secured Facilities shall occur.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Senior
Secured Facilities Documentation or any other letter agreement or undertaking to
the contrary, (a) the only representations the accuracy of which shall be a
condition to the initial funding of the Senior Secured Facilities on the Closing
Date shall be (i) the representations made by Target in the Acquisition
Agreement (as defined in Exhibit A) that are material to the interests of
Lenders, but only to the extent that you have (or your applicable affiliate has)
the right to terminate your (or its) obligations under the Acquisition Agreement
or decline to consummate the Acquisition (in each case pursuant to the terms
thereof) as a result of the breach of one or more of such representations in the
Acquisition Agreement (to such extent, the “Specified Acquisition Agreement
Representations”) and (ii) the Specified Representations (as defined below) (it
being understood and agreed that, to the extent any of the Specified
Representations are qualified or subject to “material adverse effect” (or an
equivalent term), for purposes of the making of such Specified Representations
as of the Closing Date (or a date prior thereto), the definition of “material
adverse effect” (or an equivalent term), shall be qualified by the same
exceptions and qualifications that apply to the definition of “Closing Date
Material Adverse Effect” set forth in Exhibit C) and (b) the terms of the Senior
Secured Facilities Documentation shall be consistent with the Documentation
Principles and shall be in form such that they do not impair the availability of
the Senior Secured Facilities on the Closing Date if the Initial Funding
Conditions are satisfied (provided, that to the extent any security interest in
any Collateral (as defined in Exhibit B) (including the creation or perfection
of any security interest) is not or cannot reasonably be created and/or
perfected on the Closing Date (other than (x) the pledge of certificated capital
stock (to the extent required to be pledged in accordance with the Term Sheet)
of (1) Parent Borrower’s subsidiaries (other than Target and Target’s
subsidiaries) and (2) Target and the subsidiaries of Target to the extent
failure by Target (or its affiliates) to deliver such certificated capital stock
to you (or your affiliates) provides you (or your applicable affiliate) the
right to terminate your (or its) obligations under the Acquisition Agreement or
decline to consummate the Acquisition (in each case

 

4



--------------------------------------------------------------------------------

pursuant to the terms thereof), in each case other than those stock certificates
in possession of any Initial Lender or any of its affiliates and (y) the grant
and perfection of security interests in other assets required to be pledged
pursuant to which a lien may be perfected upon closing solely by the filing of a
financing statement under the Uniform Commercial Code (“UCC”) or, if applicable,
other comparable foreign filing in any foreign jurisdiction in which a Borrower
or a Guarantor is organized (the Collateral referred to in clauses (x) and (y),
the “Closing Date Collateral”)) after your use of commercially reasonable
efforts to do so, or without undue burden or expense, then the provision of any
such Collateral shall not constitute a condition precedent to the availability
of the Senior Secured Facilities on the Closing Date, but instead shall be
created and/or perfected within 90 days after the Closing Date or such later
date as the Administrative Agent may agree in its sole discretion, pursuant to
reasonably satisfactory arrangements to be mutually agreed upon). For the
avoidance of doubt, the satisfaction of the requirements described in the
foregoing clause (x) shall not be defeated to the extent you fail to deliver on
the Closing Date, after your use of commercially reasonable efforts to do so,
one or more stock certificates of (1) Parent Borrower’s subsidiaries (other than
Target and Target’s subsidiaries) or (2) Target or Target’s subsidiaries to the
extent failure by Target (or its affiliates) to deliver such certificated
capital stock to you (or your affiliates) does not provide you (or your
applicable affiliate) the right to terminate your (or its) obligations under the
Acquisition Agreement or decline to consummate the Acquisition (in each case
pursuant to the terms thereof) (which in any event shall be delivered no later
than thirty (30) days (or such longer period as the Administrative Agent may
agree) after the Closing Date). For purposes hereof, “Specified Representations”
mean the representations and warranties of the Borrowers and the Guarantors set
forth in the Senior Secured Facilities Documentation relating to corporate
existence of the Borrowers and the Guarantors listed in the Term Sheet on the
date hereof (other than entities organized in the Kingdom of the Netherlands),
organizational power and authority, due authorization, execution, delivery and
enforceability of the Senior Secured Facilities Documentation with respect to
the Borrowers and the Guarantors listed in the Term Sheet on the date hereof
(other than entities organized in the Kingdom of the Netherlands), in each case,
relating to the entering into and performance of the Senior Secured Facilities
Documentation on the Closing Date, validity and perfection of security interests
(subject to customary permitted liens) granted in the Closing Date Collateral
(subject in all respects to the limitations set forth in this paragraph), no
conflict of the Senior Secured Facilities Documentation with charter documents
and applicable laws, in each case relating to the entering into of the Senior
Secured Facilities Documentation on the Closing Date, the Investment Company
Act, Federal Reserve margin regulations and Solvency of the Borrowers and their
restricted subsidiaries on a consolidated basis (after giving effect to the
Transactions) as evidenced by a certificate in substantially the form attached
hereto as Annex I to Exhibit C and the use of the loan proceeds under the Senior
Secured Facilities not violating OFAC, FCPA or the Patriot Act. This paragraph,
and the provisions herein, shall be referred to as the “Certain Funds
Provisions”. Without limiting the conditions precedent provided herein to
funding the consummation of the Acquisition with the proceeds of the Senior
Secured Facilities, the Administrative Agent and the Commitment Parties will
cooperate with you as reasonably requested in coordinating the timing and
procedures for the funding of the Senior Secured Facilities in a manner
consistent with the Acquisition Agreement.

7. Indemnity; Expenses.

You agree (a) to indemnify and hold harmless each Commitment Party, their
respective affiliates and the respective directors, officers, employees,
advisors, agents, controlling persons and successors of each of the foregoing
(each, an “Indemnified Person”), from and against any and all losses, claims,
damages and liabilities to which any such Indemnified Person may become subject
to the extent arising out of, resulting from or in connection with any claim,
litigation, investigation or proceeding (each, a “Proceeding”) relating to this
Commitment Letter, the Fee Letter, the Transactions, the Senior Secured
Facilities or use of proceeds thereof, regardless of whether any such
Indemnified Person is a party thereto or whether or not such Proceedings are
brought by you, your equity holders, affiliates, creditors, Target or any other
third person, and to reimburse each such Indemnified Person within thirty days
of written demand therefor (together with reasonable back-up documentation
supporting such reimbursement request) for any out-of-pocket legal or other
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing, of one counsel to such Indemnified Persons, taken as a
whole, and, in the case of a conflict of interest, of one additional counsel to
the affected Indemnified Persons, taken as a whole (and if reasonably necessary,
of one local counsel in any material relevant jurisdiction); provided, that the
foregoing indemnity and reimbursement obligation will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or related expenses (A) to
the extent they arise from the willful misconduct, bad faith or gross negligence
of, or material breach of this Commitment Letter, the Fee Letter or the Senior
Secured Facilities Documentation by, such Indemnified Person or any of its
affiliates or any of the directors, officers, advisors, employees, agents,
controlling persons or successors of any of the foregoing as determined in a
final non-appealable judgment by a court of competent jurisdiction or (B) to the
extent they arise out of, or in connection with, any claim, litigation,
investigation or proceeding that does not involve an act or omission by you, or
any of your affiliates, and that is brought by such

 

5



--------------------------------------------------------------------------------

Indemnified Person against any other Indemnified Person (other than an
Indemnified Person acting in its capacity as agent, arranger or any other
similar role in connection with the Senior Secured Facilities) and (b) to the
extent the Closing Date occurs, to reimburse the Commitment Parties, upon
presentation of a summary statement, for all reasonable and documented
out-of-pocket expenses of the Commitment Parties incurred in connection with
this Commitment Letter, the Fee Letter, the Senior Secured Facilities
Documentation and Primary Syndication, or in the case of this Commitment Letter
and the Fee Letter, the amendment, modification or waiver thereof (including,
reasonable due diligence expenses, reasonable syndication expenses, reasonable
travel expenses, and reasonable legal fees and expenses of one transaction
counsel for the Commitment Parties, taken as a whole, if reasonably necessary of
one local counsel in any material relevant jurisdiction).

Notwithstanding any other provision of this Commitment Letter or the Fee Letter,
(a) no Indemnified Person shall be liable for any damages arising from the use
by others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages arise from the bad faith, gross negligence or willful
misconduct of, or material breach of this Commitment Letter, the Fee Letter or
the Senior Secured Facilities Documentation by such Indemnified Person or such
Indemnified Person’s affiliates, controlling person or any of its or their
respective directors, officers, employees, advisors or agents as determined in a
final non-appealable judgment by a court of competent jurisdiction and (b) none
of we, you, JLL Partners, Inc. and its affiliates (collectively, the “Sponsor”),
Target, Holdings or any Indemnified Person or any of your or their subsidiaries,
or any of your or their respective affiliates or the respective directors,
officers, employees, advisors, and agents of the foregoing shall be liable for
any indirect, special, punitive or consequential damages (including any loss of
profits or trading losses) in connection with this Commitment Letter, the Fee
Letter, the Transactions, the Senior Secured Facilities or the use of proceeds
thereof; provided that nothing contained in this paragraph shall limit your
indemnity and reimbursement obligations with respect to a Proceeding involving a
third party unaffiliated with any of us set forth in the immediately preceding
paragraph.

You shall not be liable for any settlement of any pending or threatened
Proceeding effected without your written consent (which consent shall not be
unreasonably withheld, delayed or conditioned), but if settled with your written
consent, or if there is a judgment against an Indemnified Person in any such
Proceeding, you agree to indemnify and hold harmless each Indemnified Person in
the manner and to the extent set forth above.

You shall not, without the prior written consent of an Indemnified Person (which
consent shall not be unreasonably withheld, delayed or conditioned), effect any
settlement of any pending or threatened Proceeding against an Indemnified Person
in respect of which indemnity could have been sought hereunder by such
Indemnified Person unless such settlement (a) includes an unconditional release
of such Indemnified Person from all liability or claims that are the subject
matter of such Proceeding and (b) does not include any statement as to any
admission as to fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

If any Proceeding is instituted involving any Indemnified Person for which
indemnification is to be sought hereunder by such Indemnified Person, then such
Indemnified Person will promptly notify you upon its determination to seek
indemnification; provided, however, that the failure so to notify you will not
relieve you from any liability that you may have to such Indemnified Person
pursuant to this “Indemnity; Expenses” section.

8. Sharing Information; Absence of Fiduciary Relationship.

You acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services to other parties in
respect of which you, Target or your or their respective affiliates may have
conflicting interests regarding the transactions described herein and otherwise.
Each of the Commitment Parties agrees that neither it nor any of its affiliates
will furnish any confidential information obtained from you, Target, Parent
Borrower, the Sponsor or your or their respective officers, directors,
employees, attorneys, accountants or other advisors to other persons by virtue
of the Transaction, or in connection with the performance by them or their
affiliates of any other services for other persons, except to the extent
permitted below. You also acknowledge that none of the Commitment Parties or any
of their affiliates has any obligation to use in connection with the
Transactions, or furnish to you, Target or your or their respective officers,
directors, employees, attorneys, accountants or other advisors, confidential
information obtained by the Commitment Parties or any of their respective
affiliates from other parties.

The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of Target and you. You agree that the
Commitment Parties will act under this letter as independent contractors and
that nothing in this Commitment Letter or the Fee Letter will be deemed to
create an advisory, fiduciary or agency

 

6



--------------------------------------------------------------------------------

relationship or fiduciary or other implied duty between the Commitment Parties
and you and Target, your and their respective equity holders or your and their
respective affiliates. You acknowledge that (a) no fiduciary, advisory or agency
relationship between you, the Commitment Parties or Lenders has been or will be
created in respect of the Transaction, irrespective of whether the Commitment
Parties, Lenders and/or their respective affiliates have advised or are advising
you on other matters, (b) the Commitment Parties, on the one hand, and you, on
the other hand, have an arm’s length business relationship that does not
directly or indirectly give rise to, nor do you rely on, any fiduciary duty on
the part of the Commitment Parties and you waive, to the fullest extent
permitted by law, any claims you may have against us for breach of fiduciary
duty or alleged breach of fiduciary duty and agree that we will have no
liability (whether direct or indirect) to you in respect of such a fiduciary
claim or to any person asserting a fiduciary duty claim on your behalf,
including your equity holders, employees or creditors, (c) the Commitment
Parties, on the one hand, and you, on the other hand, are capable of evaluating
and understanding, and we and you understand and accept, the terms, risks and
conditions of the Transaction, (d) you have been advised that the Commitment
Parties are engaged in a broad range of transactions that may involve interests
that differ from your interests and that the Commitment Parties have no
obligation to disclose such interests and transactions to you by virtue of any
fiduciary, advisory or agency relationship, (e) you have consulted your own
legal, accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (f) each Commitment Party has been, is, and will be acting solely
as a principal and, except as otherwise expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for you, any of your affiliates or any other person or entity
and (g) neither you nor we have any obligation with respect to the Transactions
except those obligations expressly set forth herein or in any other express
writing executed and delivered by such Commitment Party and you. You further
acknowledge and agree that neither we nor any of our affiliates are advising you
as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction and you are responsible for making your own independent judgment
with respect to the transactions contemplated hereby and the process leading
thereto. In addition, subject to Section 3, the Commitment Parties may employ
the services of their respective affiliates in providing certain services
hereunder and may exchange with such affiliates in connection therewith
information concerning you and Parent Borrower, and such affiliates shall be
entitled to the benefits afforded to, and subject to the obligations of, the
Commitment Parties under this Commitment Letter.

You further acknowledge that each Commitment Party and its affiliates is a full
service securities firm engaged in securities trading and brokerage activities
as well as providing investment banking and other financial services. In the
ordinary course of business, each Commitment Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, you,
Target and your or its respective subsidiaries and other companies with which
you, Target or your or its respective subsidiaries may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by the Commitment Parties, their affiliates or any of their respective
customers, all rights in respect of such securities and financial instruments,
including any voting rights, will be exercised by the holder of the rights, in
its sole discretion.

9. Confidentiality.

You agree that you will not disclose, directly or indirectly, the Fee Letter and
the contents thereof or, prior to your acceptance hereof, this Commitment Letter
and the contents hereof, to any person or entity (including other lenders,
underwriters, placement agents, advisors or any similar persons) without prior
written approval of the Commitment Parties (such approval not to be unreasonably
withheld, conditioned or delayed), except (a) to the Sponsor, and to your and
any of the Sponsor’s officers, directors employees, affiliates, members,
partners, stockholders, attorneys, accountants, agents, advisors controlling
persons, equity holders or potential co-investors (and each of their attorneys)
on a confidential basis and (b) pursuant to the order of any court or
administrative agency in any pending legal, judicial or administrative
proceeding or as otherwise required by applicable law or compulsory legal
process or as requested or required by any governmental or regulatory authority
or legislative body or committee (in which case you agree, to the extent
practicable and not prohibited by applicable law, to inform us promptly in
advance thereof); provided, that (i) you may disclose this Commitment Letter and
the contents hereof to Target and its subsidiaries and their respective
officers, directors, agents, employees, attorneys, accountants, advisors,
controlling persons or equity holders (and each of their attorneys), on a
confidential basis, (ii) you may disclose the Commitment Letter and its contents
in any syndication or other marketing materials in connection with the Senior
Secured Facilities or in connection with any public filing requirements related
to the Transactions, (iii) you may disclose the Term Sheet and the contents
thereof, to ratings agencies in connection with obtaining ratings for Parent
Borrower and the Senior Secured Facilities, (iv) you may disclose the aggregate
fee amounts contained in the Fee Letter as part of the Projections, pro forma
information or a generic disclosure of aggregate sources and uses related to fee
amounts related to the Transactions to the extent customary or required in
offering and marketing materials

 

7



--------------------------------------------------------------------------------

for the Senior Secured Facilities or in any public filing relating to the
Transactions and (v) to the extent provisions thereof have been redacted in a
customary manner, you may disclose the Fee Letter and the contents thereof to
Target and its subsidiaries and their respective officers, directors, agents,
employees, attorneys, accountants, advisors, controlling persons or equity
holders (and each of their attorneys) on a confidential basis. The provisions of
this paragraph will expire and be of no further force and effect on the second
anniversary of the date hereof.

The Commitment Parties and their affiliates will use all confidential
information provided to them or such affiliates in connection with the
Transactions solely for the purposes of providing the Commitment and services
hereunder and shall treat confidentially all such information and shall not
publish, disclose or otherwise divulge, such information; provided, however,
that nothing herein shall prevent any Commitment Party or its affiliates from
disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal, judicial, administrative
proceeding or other compulsory process or otherwise as required by applicable
law or regulations (in which case, each Commitment Party agrees (except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority), to inform you to the extent reasonably practicable, in advance, to
the extent not prohibited by law), (b) upon the request or demand of any
regulatory authority having or asserting jurisdiction over such Commitment Party
or any of its affiliates (in which case each Commitment Party agrees (except
with respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority), to inform you to the extent reasonably practicable, in advance, to
the extent not prohibited by law, (c) to the extent any such information becomes
publicly available other than by reason of disclosure by such Commitment Party
or any of its affiliates or any related parties thereto in violation of any
confidentiality obligations owing to you, Target or any of your or their
respective affiliates (including those set forth in this paragraph), (d) to the
extent that such information is received by the Commitment Parties from a third
party that is not, to the Commitment Parties’ knowledge (without any duty of
inquiry), subject to contractual or fiduciary confidentiality obligations owing
to you, Target or any of your or their respective affiliates or related parties,
(e) to the extent that such information is independently developed by the
Commitment Parties without use of any confidential information, (f) to any of
their respective affiliates and to their respective officers, directors,
employees, legal counsel, independent auditors, professionals and other experts
or agents of such Commitment Party (collectively, “Representatives”) solely in
connection with the Transactions (provided, that any such affiliates and
Representatives are advised of their obligation to treat such information as
confidential, and such Commitment Party shall be responsible for its affiliates’
and Representatives’ compliance with this paragraph), (g) to Qualified
Institutions who are Lenders, prospective Lenders or participants or prospective
participants and to any direct or indirect contractual counterparty to any swap
or derivative transaction relating to Parent Borrower or any of their
subsidiaries, in each case, who agree to be bound by the terms of this paragraph
(or language substantially similar to this paragraph), (h) for purposes of
establishing a “due diligence” defense, (i) to Moody’s and S&P, in connection
with obtaining ratings described above, in consultation and coordination with
you or (j) to the extent you shall have consented to such disclosure in writing;
provided, that the disclosure of any such information to any Lenders or
prospective Lenders or participants or prospective participants referred to
above shall be made subject to the acknowledgment and acceptance by such Lender
or prospective Lender or participant or prospective participant that such
information is being disseminated on a confidential basis (on the terms set
forth in this paragraph, or as is otherwise reasonably acceptable to you) in
accordance with the standard syndication processes of such Commitment Party or
customary market standards for dissemination of such type of information,
including in any event, “click through” or other affirmative actions on the part
of the recipient to receive such information. In the event that the Senior
Secured Facilities are funded, the Commitment Parties and their respective
affiliates’ obligations under this paragraph, if any, shall be superseded by the
confidentiality provisions in the Senior Secured Facilities Documentation. The
provisions of this paragraph will expire and be of no further force and effect
on the second anniversary of the date hereof.

10. Assignments; Amendments; Governing Law, Etc.

This Commitment Letter and the Commitment shall not be assignable by any party
hereto (other than by us to any of our affiliates in consultation with you (it
being understand that any such assignment shall be subject to the restrictions
set forth in clause (b) of the first paragraph of Section 3 above). This
Commitment Letter and the Commitment are intended to be solely for the benefit
of the parties hereto (and Indemnified Persons) and do not, and are not intended
to confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto and the Indemnified Persons to the extent expressly set
forth herein, subject to the limitations set forth in the proviso to the first
paragraph of Section 7 of this Commitment Letter. This Commitment Letter may not
be amended or waived except by an instrument in writing signed by all parties
hereto. This Commitment Letter may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which, when taken
together, shall

 

8



--------------------------------------------------------------------------------

constitute one agreement. Delivery of an executed signature page of this
Commitment Letter by facsimile transmission or electronic transmission (e.g.,
“.pdf” or “.tif”) shall be effective as delivery of a manually executed
counterpart hereof. Section headings used herein are for convenience of
reference only and are not to affect the construction of, or to be taken into
consideration in interpreting, this Commitment Letter. This Commitment Letter
and the Fee Letter supersede any and all discussions, negotiations,
understandings or agreements, written or oral, express or implied, between or
among the parties hereto and any other person as to the subject matter hereof.
THIS COMMITMENT LETTER AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement with respect to the subject matter contained herein,
including the good faith negotiation of the Senior Secured Facilities
Documentation in a manner consistent with the Documentation Principles (it being
acknowledged that the Commitment provided hereunder is subject to the Initial
Funding Conditions) and (ii) the Fee Letter is a binding and enforceable
agreement with respect to the subject matter contained therein.

11. Jurisdiction.

You and we hereby irrevocably and unconditionally submit to the exclusive
jurisdiction of any state or Federal court sitting in the Borough of Manhattan
in the City of New York, and any appellate court from any thereof over any suit,
action or proceeding arising out of or relating to the Transactions, this
Commitment Letter, the Fee Letter or the performance of services hereunder or
thereunder, or for recognition or enforcement of any judgment and agree that a
final judgment in any such suit, action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. You and we agree that service of any process, summons,
notice or document by registered mail addressed to you or us shall be effective
service of process for any suit, action or proceeding brought in any such court.
You and we hereby irrevocably and unconditionally waive any objection to the
laying of venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding has been brought in any
inconvenient forum.

12. WAIVER OF JURY TRIAL.

YOU AND WE HEREBY IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN ANY SUIT, ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED
TO OR ARISING OUT OF THE TRANSACTIONS, THIS COMMITMENT LETTER OR THE FEE LETTER,
OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

13. PATRIOT ACT Notification.

The Commitment Parties notify you that pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), each of us and each Lender may be required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name, address, tax identification number and other information regarding the
Loan Parties that will allow each of us and each Lender to identify the Loan
Parties in accordance with the PATRIOT Act. This notice is given in accordance
with the requirements of the PATRIOT Act and is effective as to each of us and
each Lender.

14. Surviving Provisions.

The syndication, indemnity, compensation (if applicable), reimbursement (if
applicable), absence of fiduciary relationship, confidentiality, governing law,
venue, waiver of jury trial and jurisdiction provisions contained herein and in
the Fee Letter shall remain in full force and effect regardless of whether the
Senior Secured Facilities Documentation shall be executed and delivered and
notwithstanding the termination or expiration of this Commitment Letter or the
Initial Lenders’ Commitments hereunder and the Commitment Parties’ agreements to
provide the services described herein; provided, that your obligations under
this Commitment Letter (other than your obligations with respect to
(a) assistance to be provided in connection with the Primary Syndication
thereof, (b) absence of fiduciary relationship and (c) confidentiality of the
Fee Letter and the contents thereof) shall automatically terminate and be
superseded by the provisions of the Senior Secured Facilities Documentation upon
the initial funding thereunder (in each case only to the extent such obligations
are included in the provisions of the Senior Secured Facilities Documentation
with retroactive application to the date hereof), and you shall automatically be
released from all liability in connection therewith at such time. You may
terminate the Commitment Letter or the Initial Lenders’ Commitments hereunder
(or a portion thereof) at any time subject to the provisions of the preceding
sentence and delivery by you to us of written notice of such termination.

 

9



--------------------------------------------------------------------------------

15. Acceptance and Termination.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letter by
returning to us executed counterparts of this Commitment Letter and of the Fee
Letter not later than 11:59 p.m., New York City time, on October 29, 2012. This
offer will automatically expire at such time if we have not received such
executed counterparts in accordance with the preceding sentence. In the event
that the initial funding of the Senior Secured Facilities does not occur on or
before the Expiration Date, then this Commitment Letter and Commitment hereunder
shall automatically terminate unless we shall, in our discretion, agree to an
extension; provided, that the termination of the Commitment pursuant to this
sentence shall not prejudice your or our rights and remedies in respect of any
breach of this Commitment Letter. “Expiration Date” means the earliest of
(a) December 31, 2012, (b) the closing of the Acquisition without the use of the
Senior Secured Facilities, (c) the valid termination of the Acquisition
Agreement in accordance with its terms prior to the closing of the Acquisition
or (d) upon written notice of termination by you to the Commitment Parties.

 

10



--------------------------------------------------------------------------------

We appreciate the opportunity to provide this Commitment and look forward to
working with you on successfully completing this transaction.

Sincerely,

MORGAN STANLEY SENIOR FUNDING, INC.

 

By:  

/s/ Olalekan J. Lawal

Name:   Olalekan J. Lawal Title:   Authorized Signatory

UBS LOAN FINANCE LLC

 

By:  

/s/ Kevin T. Pluff

Name:   Kevin T. Pluff Title:  

Leveraged Capital Markets

Executive Director

 

By:  

/s/ John A. Sirico

Name:   John A. Sirico Title:   Executive Director

UBS SECURITIES LLC

 

By:  

/s/ Kevin T. Pluff

Name:   Kevin T. Pluff Title:  

Leveraged Capital Markets

Executive Director

 

By:  

/s/ John A. Sirico

Name:   John A. Sirico Title:   Executive Director

CREDIT SUISSE SECURITIES (USA) LLC

 

By:  

/s/ Jeffrey Cohen

Name:   Jeffrey Cohen Title:   Managing Director

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

By:  

/s/ Christopher Reo Day

Name:   Christopher Reo Day Title:   Vice President

 

By:  

/s/ Tyler R. Smith

Name:   Tyler R. Smith Title:   Associate

KEYBANK NATIONAL ASSOCIATION

 

By:  

/s/ Peter W. Richer

Name:   Peter W. Richer Title:   Director

Signature page to Commitment Letter



--------------------------------------------------------------------------------

The provisions of this Commitment

Letter with respect to the Senior

Secured Facilities are accepted and agreed

to as of the date first written above:

PATHEON INC.

 

By:  

/s/ Stuart Grant

Name:   Stuart Grant Title:   EVP & CFO

Signature page to Commitment Letter



--------------------------------------------------------------------------------

EXHIBIT A

Project Audi

Senior Secured Facilities

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter to which this Exhibit A is a part and in
Exhibits B and C thereto.

Parent Borrower intends to acquire (the “Acquisition”), directly or indirectly,
the entities previously identified to us by you, collectively as “Project Audi”
(“Target”) pursuant to the Acquisition Agreement (as defined below). Patheon
Inc. shall be referred to as “Parent Borrower”.

 

  (a) Pursuant to the stock purchase agreement (together with all exhibits,
schedules and disclosure letters thereto, in each case, as amended, waived,
supplemented or otherwise modified, the “Acquisition Agreement”) entered into
with Target, Parent Borrower, directly or indirectly, will consummate the
Acquisition and, if applicable, the other transactions described therein or
related thereto.

 

  (b) Parent Borrower will obtain senior secured credit facilities (the “Senior
Secured Facilities”) in an aggregate amount of $650.0 million (or such lesser
amount reasonably determined by Parent Borrower to be necessary to consummate
the Acquisition) comprised of (i) a $565.0 million Initial Term Loan Facility
and (ii) a $85.0 million Initial Revolving Facility, each as described below.

 

  (c) All the existing third party indebtedness for borrowed money of Parent
Borrower and its subsidiaries and Target and its subsidiaries (other than
(i) certain indebtedness that the Initial Lenders and Parent Borrower reasonably
agree may remain outstanding after the Closing Date, but including all amounts
under Parent Borrower’s amended and restated revolving credit agreement dated as
of April 23, 2010 (the “Existing Credit Agreement”), Parent Borrower’s indenture
dated as of April 23, 2010 (such amounts, the “Existing Notes”), and Target’s
existing senior secured facilities, which in each case shall be terminated and
repaid in full, or otherwise satisfied and discharged, on or prior to the
Closing Date, (ii) ordinary course capital leases, purchase money indebtedness,
deferred purchase price obligations, equipment financings and other ordinary
course working capital facilities and (iii) indebtedness permitted to be
incurred prior to the Closing Date under the Acquisition Agreement; provided,
that notwithstanding the foregoing letters of credit may remain outstanding to
the extent backstopped or cash collateralized) will be refinanced or repaid (the
“Refinancing”).

 

  (d) The proceeds of the Senior Secured Facilities (to the extent borrowed on
the Closing Date) will be applied (i) to pay the cash consideration for the
Acquisition, (ii) to pay for the Refinancing, and (iii) to pay the fees and
expenses incurred in connection with the Transactions (as defined below) (such
fees and expenses, the “Transaction Costs”).

The transactions described in this Exhibit A are collectively referred to herein
as the “Transactions”. For purposes of the Commitment Letter and the Fee Letter,
“Closing Date” shall mean the date of the consummation of the Acquisition with
the proceeds of the initial funding of the Senior Secured Facilities.



--------------------------------------------------------------------------------

EXHIBIT B

Project Audi

Senior Secured Facilities

Summary of Terms

This Summary of Terms outlines certain terms of the Senior Secured Facilities
referred to in the Commitment Letter, of which this Exhibit B is a part.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Commitment Letter, of which this Exhibit B is a part.

 

1. PARTIES Borrowers:    Patheon Inc. (“Parent Borrower”). Certain subsidiaries
of Parent Borrower located in the United States, Puerto Rico and the United
Kingdom and other jurisdictions as mutually agreed shall be borrowers under the
Initial Revolving Facility, subject to Initial Revolving Commitment sublimits to
be agreed (the “Subsidiary Borrowers” and, collectively with Parent Borrower,
the “Borrowers”). Guarantors:    Each of Parent Borrower’s direct and indirect,
existing and future, wholly-owned material (to be defined as to individual and
aggregate revenues and assets excluded) subsidiaries organized in Canada, the
United States, the United Kingdom (other than Patheon UK Pension Trustees
Limited) and the Netherlands (other than (i) unrestricted subsidiaries, (ii)
other subsidiaries to the extent a guarantee by any such subsidiary is not
permitted by law, regulation or contract existing on the Closing Date or on the
date any such subsidiary is acquired or organized (as long as, in the case of an
acquisition of a subsidiary, such prohibition in respect of such contract did
not arise as part of such acquisition) or, to the extent it could result in
adverse tax consequences as reasonably determined by Parent Borrower, (iii)
other subsidiaries to the extent the costs of providing a guarantee by any such
subsidiary would be excessive in light of the benefit afforded to the Lenders
thereby as reasonably determined by the Administrative Agent and Parent
Borrower) and (iv) solely with respect to the Borrower Obligations of any
Subsidiary Borrower that is organized in the United States, any subsidiaries
that are “controlled foreign corporations” within the meaning of Section 957 of
the Internal Revenue Code (“CFCs”) or of any U.S. subsidiaries that own no
material assets other than the capital stock of one or more subsidiaries that
are CFCs (“FSHCOs”) (the “Guarantors”; together with Borrowers, the “Loan
Parties”). Administrative Agent:    MSSF will act as the administrative agent
and collateral agent for the Lenders (in such capacities, the “Administrative
Agent”). Issuing Lender:    MSSF (in such capacity, the “Issuing Lender”). Lead
Arrangers and Joint Bookrunners:    MSSF, UBS Securities, CS Securities and
KeyBank will each act as a lead arranger (each in such capacity, a “Lead
Arranger” and, together, the “Lead Arrangers”), and MSSF, UBS Securities, CS
Securities and KeyBank will each act as joint bookrunner (each in such capacity,
a “Joint Bookrunner” and, together, the “Joint Bookrunners”), in each case for
the Senior Secured Facilities, and each will perform the duties customarily
associated with such roles. Syndication Agent:    UBS Securities will act as the
syndication agent (in such capacity, the “Syndication Agent”) for the Senior
Secured Facilities. Co-Documentation Agents:    CS Securities and KeyBank will
each act as a co-documentation agent (each in such capacity, a “Co-Documentation
Agent” and, together, the “Co-Documentation Agents”; and collectively with the
Administrative Agent and Syndication Agent, the “Agents”), for the Senior
Secured Facilities. Lenders:    A syndicate of banks, financial institutions,
institutional lenders and other investors and consented to by Parent Borrower
(such consent not to be unreasonably withheld) and excluding Disqualified
Institutions (collectively, the “Lenders”).   



--------------------------------------------------------------------------------

2. TYPES AND AMOUNTS OF FACILITIES A. Initial Term Loan Facility    Type and
Amount:    A term loan facility (the “Initial Term Loan Facility”; the loans
thereunder, the “Initial Term Loans”) in an aggregate principal amount equal to
$565.0 million.

Maturity and

Amortization:

   The Initial Term Loans will mature on the date that is seven years after the
Closing Date (the “Initial Term Loan Facility Maturity Date”) and shall be
repayable in equal quarterly installments in an aggregate annual amount equal to
1.0% of the original principal amount of the Initial Term Loan Facility, with
the balance of the Initial Term Loans to be payable on the Initial Term Loan
Facility Maturity Date (such repayments, as may be reduced by reason of the
application of prepayments pursuant to Section 3 (below), each such repayment,
an “Initial Term Loan Scheduled Repayment”). The Senior Secured Facilities
Documentation shall contain “amend and extend” provisions consistent with the
Documentation Principles pursuant to which individual Lenders may agree to
extend the maturity date of their outstanding Term Loans (including any
Incremental Term Loans) upon the request of Parent Borrower and without the
consent of any other Lender. It is understood that (i) no existing Lender will
have any obligation to commit to any such extension and (ii) each Lender under
the class being extended shall have the opportunity to participate in such
extension (each such extended Term Loan Facility, an “Extended Term Loan
Facility” and the loans made thereunder, “Extended Term Loans”).    Any Extended
Term Loan Facility and Extended Revolving Facility that are established pursuant
to the same extension amendment (or any subsequent extension amendment to the
extent such extension amendment expressly provides that the Extended Term Loan
Facility or Extended Revolving Facility, as applicable, provided for therein are
intended to be a part of any previously established extension series) and that
provide for the same interest margins, extension fees, if any, and amortization
schedule, shall be referred to herein as an “Extension Series”. Availability:   
The Initial Term Loans shall be made in a single drawing on the Closing Date.
Repayments and prepayments of the Initial Term Loans may not be reborrowed. Use
of Proceeds:    The proceeds of borrowings under the Initial Term Loan Facility
will be used to finance in part the Transactions (as defined in Exhibit A). B.
Initial Revolving Facility    Type and Amount:    A revolving loan facility (the
“Initial Revolving Facility”; and together with the Initial Term Loan Facility,
the “Initial Facilities”, the commitments under the Initial Revolving Facility,
the “Initial Revolving Commitments”) in an amount equal to $85.0 million (the
loans thereunder, together with (unless the context otherwise requires) the
Initial Swingline Loans referred to below, the “Initial Revolving Loans”; and
together with the Initial Term Loans, the “Initial Loans”). The entire amount of
the Initial Revolving Commitments shall be available to be borrowed in Canadian
dollars, U.S. dollars, euro and/or British pound sterling. Maturity and
Availability:    The Initial Revolving Facility shall be available on a
revolving basis during the period commencing on the Closing Date and ending on
the date that is five years after the Closing Date (the “Initial Revolving
Facility Termination Date”) with the Initial Revolving Commitments and the
Initial Revolving Loans maturing on the Initial Revolving Facility Termination
Date. The Senior Secured Facilities

 

B-2



--------------------------------------------------------------------------------

   Documentation shall contain “amend and extend” provisions consistent with the
Documentation Principles pursuant to which individual Lenders may agree to
extend the maturity date of their outstanding commitments in respect of each
Revolving Facility (including any Incremental Revolving Facility) upon the
request of Parent Borrower and without the consent of any other Lender (other
than the Issuing Lender or the Swingline Lender) (each such extended Revolving
Facility, an “Extended Revolving Facility” and the loans made thereunder,
“Extended Revolving Loans” and together with any Extended Term Loan Facility,
the “Extended Facilities”). It is understood that (i) no existing Lender will
have any obligation to commit to any such extension and (ii) each Lender under
the class being extended shall have the opportunity to participate in such
extension.    “Extension Series” means all Extended Term Loan Facilities and
Extended Revolving Facilities that are established pursuant to the same
amendment to the Senior Secured Facilities Documentation (or any subsequent
amendment to the extent such amendment expressly provides that the Extended Term
Loan Facility or Extended Revolving Facility, as applicable, provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, if any,
and amortization schedule. Letters of Credit:    A portion of the Initial
Revolving Facility in an amount equal to $30.0 million shall be available for
the issuance of letters of credit (the “Letters of Credit”) by the Issuing
Lender, which amount may be increased in connection with the incurrence of any
Incremental Initial Revolving Facility (as defined below). No Letter of Credit
shall have an expiration date after the earlier of (a) one year after the date
of issuance unless consented to by the Issuing Lender; provided, that any Letter
of Credit may provide for the renewal thereof for one year periods and (b) five
business days prior to the Initial Revolving Facility Termination Date;
provided, that any Letter of Credit may extend beyond the date referred to in
clause (b) above to the extent such Letter of Credit is cash collateralized on
terms acceptable to the Administrative Agent and the Issuing Lender. Letters of
Credit shall be available for issue in Canadian dollars, U.S. dollars, euro
and/or British pound sterling. The issuance of Letters of Credit shall reduce
availability under the Revolving Facilities on a dollar-for-dollar basis.   
Drawings under any Letter of Credit shall be reimbursed by Parent Borrower
(whether with its own funds or with the proceeds of Revolving Loans) within one
business day after notice of such drawing is received by Parent Borrower from
the Issuing Lender. To the extent that Parent Borrower does not so reimburse the
Issuing Lender, Lenders under the Revolving Facilities shall be irrevocably and
unconditionally obligated to fund participations in the reimbursement
obligations on a pro rata basis.    Letters of Credit may be issued on the
Closing Date to replace or provide credit support for any existing letters of
credit or for any other permitted purpose. Swingline Loans:    A portion of the
Initial Revolving Facility in an amount equal to $15.0 million shall be
available for swingline loans (the “Initial Swingline Loans”) from MSSF and such
other Lender or Lenders mutually agreed upon (in such capacity, the “Swingline
Lender”) on same-day notice, which amount may be increased with the consent of
the Swingline Lender (such consent not to be unreasonably withheld, delayed or
conditioned) in connection with the incurrence of any Incremental Initial
Revolving Facility. Except for purposes of calculating the commitment fee
described herein, any Swingline Loans will reduce availability under the
Revolving Facilities on a dollar-for-dollar basis. Each Lender under any
Revolving Facility shall be irrevocably and unconditionally required to
purchase, under certain circumstances, a participation in each Swingline Loan on
a pro rata basis. Swingline Loans shall be available to be borrowed in Canadian
dollars, U.S. dollars, euro and/or British pound sterling.

 

B-3



--------------------------------------------------------------------------------

Use of Proceeds:    The proceeds of borrowings under the Initial Revolving
Facility shall be used to finance the working capital needs (including to
replace or provide credit support for any existing letters of credit), general
corporate purposes, and certain Transaction Costs; provided, that drawings on
the Closing Date (exclusive of Letters of Credit usage) shall not exceed $22.5
million plus the amount required to be funded on the Closing Date for original
issue discount or upfront fees in connection with any “market flex” provisions
set forth in the Fee Letter. C. Incremental Facilities:    Parent Borrower shall
have the right, but not the obligation, after the Closing Date to incur one or
more additional term loan facilities (each, an “Incremental Term Loan Facility”,
and together with the Initial Term Loan Facility, the “Term Loan Facilities” the
loans under each Incremental Term Loan Facility, “Incremental Term Loans”) or
revolving facilities (each, an “Incremental Revolving Facility”, the loans under
each Incremental Revolving Facility, “Incremental Revolving Loans”), or one or
more increases in the aggregate amount of the Initial Revolving Facility (which
may, with respect to any Incremental Revolving Facility or any increase to the
Initial Revolving Facility, at the election of Parent Borrower, include a
proportionate increase to the letter of credit and, with the consent of the
Swingline Lender (such consent not to be unreasonably withheld, delayed or
conditioned), the swingline sublimit) (each, an Incremental Initial Revolving
Facility”, the loans thereunder, the “Incremental Initial Revolving Loans”) (and
each of the foregoing, an “Incremental Facility” and collectively, the
“Incremental Facilities”), in each case sharing in the Collateral (as defined
below) on a pari passu or junior basis, in an aggregate amount of up to $140.0
million plus unlimited additional amounts on a pari passu or junior basis so
long as on a Pro Forma Basis after giving effect to the incurrence of any such
Incremental Facility (assuming the full amount thereof is drawn and assuming
such amounts are secured on a first lien basis, whether or not so secured) and
after giving effect to any acquisition that may be consummated in connection
therewith, the First Lien Leverage Ratio (as defined below, except that (A) all
indebtedness incurred in lieu of Incremental Facilities shall also be included
in such calculation for this purpose, whether or not it would otherwise be
included and (B) the proceeds of the Incremental Facility being incurred shall
not be netted against indebtedness for purposes of the calculation relating to
such incurrence) does not exceed 4.00 to 1.00; provided, that (a) no commitment
of any Lender may be increased without the consent of such Lender, (b) no event
of default exists after giving effect thereto (provided, that if the proceeds of
such Incremental Facilities are used to finance a Permitted Acquisition (and
costs reasonably related thereto), no “payment” event of default or bankruptcy
or other insolvency event of default shall have occurred and be continuing), (c)
any Incremental Initial Revolving Facility shall be on the same terms and
pursuant to the same documentation as the Initial Revolving Facility, (d) the
yield applicable to any Incremental Initial Revolving Facility shall be equal to
the corresponding yield on the Initial Revolving Facility (calculated for such
Incremental Initial Revolving Facility and Initial Revolving Facility inclusive
of any original issue discount and/or upfront fee percentage paid to all
Lenders, but exclusive of any arrangement, underwriting or similar fee);
provided, that Parent Borrower may increase the pricing of the Initial Revolving
Facility such that the foregoing is true, including increasing the Applicable
Margin, the Commitment Fee, adding or increasing an existing “LIBOR Floor” (if,
applicable), and paying additional original issue discount and/or upfront fees,
(e) in the case of any Incremental Revolving Facility, (i) such Incremental
Revolving Facility shall have a final maturity no earlier than the Initial
Revolving Facility Termination Date and (ii) such Incremental Revolving Facility
may provide that loans outstanding thereunder may be prepaid, and the
commitments thereunder may be reduced, with the proceeds of mandatory
prepayments and commitment reduction events on a pro rata basis (but not greater
than pro rata basis) with the then outstanding Initial Revolving Facility, (f)
the yield

 

B-4



--------------------------------------------------------------------------------

   applicable to any Incremental Term Loan Facility or Incremental Revolving
Facility, in each case, which is incurred prior to the date that is 18 months
following the Closing Date, as applicable, shall not be more than 0.50% higher
than the yield on the corresponding Initial Facility (calculated for both such
Incremental Facility and the corresponding Initial Facility inclusive of any
“LIBOR Floor” (if, applicable), original issue discount and/or upfront fees paid
to all Lenders under such Initial Facility, but exclusive of any arrangement,
underwriting or similar fee paid), unless the yield with respect to the
applicable Initial Facility is increased by an amount equal to or greater than
the difference between the yield with respect to the Incremental Facility and
the corresponding yield on such Initial Facility minus 0.50% (for purposes of
determining the difference in “yield” as to such Incremental Facility and the
corresponding Initial Facility, yield shall be calculated by adding the
difference with respect to such Incremental Facility and such corresponding
Initial Facility of each of the following: (i) Applicable Margin, (ii) “LIBOR
Floor”, which shall be equated to yield by taking the difference of (A) the
“LIBOR Floor” of such facility and (B) the 3-month Eurodollar Rate (as defined
in Annex I to this Exhibit B) as of a date ten (10) business days prior to the
closing of such Incremental Facility and (iii) original issue discount and/or
upfront fees, which shall be equated to yield by dividing such original issue
discount and/or upfront fee percentage (as of the date such facility was funded,
in each case), by four (4) (provided, that for purposes of calculating the yield
related to the original issue discount and/or upfront fee percentage of the
Incremental Facilities, if the weighted average life to maturity of the
Incremental Facility is shorter than 4 years, the actual weighted average life
to maturity), (g) the maturity of any Incremental Term Loan Facility shall not
be earlier than the Initial Term Loan Facility Maturity Date, (h) the weighted
average life to maturity of any Incremental Term Loan Facility shall not be
shorter than that of the Initial Term Loan Facility, (i) the Incremental Term
Loan Facility shall provide that such facility shall be prepaid with the
proceeds of mandatory prepayment events on a pro rata basis (but not greater
than pro rata basis) with other then outstanding Initial Term Loans and (j) the
covenants, events of default and guarantees of such Incremental Term Loan
Facility or Incremental Revolving Facility, if not consistent with the terms of
the corresponding Initial Facility (A) shall be as mutually agreed upon between
Parent Borrower and lenders providing such Incremental Facility and (B) shall
not be more restrictive to Parent Borrower, when taken as a whole, than the
terms of the corresponding Initial Facility unless (1) Lenders under the
corresponding Initial Facility also receive the benefit of such more restrictive
terms (without any consent being required) or (2) any such provisions apply
after the maturity date of the corresponding Initial Facility. The proceeds of
each Incremental Facility may be used to finance working capital needs and for
general corporate purposes. The commitments in respect of any Incremental
Facilities may be denominated in Canadian dollars, U.S. dollars, euro, British
pound sterling and/or other currencies as agreed among Parent Borrower, the
Administrative Agent and the lenders providing such Incremental Facilities.   
“Pro Forma Basis” means as to any person, for any events as described below that
occur subsequent to the commencement of a period for which the financial effect
of such events is being calculated, and giving effect to the events for which
such calculation is being made, such calculation as will give pro forma effect
to such events as if such events occurred on the first day of the four
(4) consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”): (a) in making any determination of EBITDA (as
defined below), effect shall be given to any asset sale, any acquisition,
investment, disposition, merger or consolidation, or any similar transaction and
any operating improvements or restructurings of the business of Parent Borrower
or any of the restricted subsidiaries that are expected to have a continuing
impact and are supportable, which without limiting the foregoing shall include
synergies, operational improvements and cost savings, which adjustments Parent
Borrower determines are reasonable and are

 

B-5



--------------------------------------------------------------------------------

   supportable as set forth in a certificate signed by a financial officer of
Parent Borrower, in each case, that occurred during the Reference Period; (b) in
making any determination on a Pro Forma Basis, (x) all indebtedness (including
indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for which the financial effect is being calculated,
whether incurred under the Senior Secured Facilities Documentation or otherwise)
issued, incurred, assumed or permanently repaid during the Reference Period (or
with respect to indebtedness permanently repaid, during the Reference Period or
subsequent to the end of the Reference Period and prior to, or simultaneously
with, the event for which the calculation of any such ratio is made) shall be
deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period and (y) interest expense of such person attributable to
interest on any indebtedness, for which pro forma effect is being given as
provided in preceding clause (x), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods and (c) with respect to (A) any redesignation of a
subsidiary as an restricted subsidiary, effect shall be given to such subsidiary
redesignation and all other subsidiary redesignations after the first day of the
relevant Reference Period and on or prior to the date of the respective
subsidiary redesignation then being designated, collectively and (B) any
designation of a subsidiary as an unrestricted subsidiary, effect shall be given
to such designation and all other designations of subsidiaries as unrestricted
subsidiaries after the first day of the relevant Reference Period and on or
prior to the date of the then applicable designation of a subsidiary as an
unrestricted subsidiary, collectively. Notwithstanding the foregoing, any
amounts added to EBITDA pursuant to clause (a) resulting from synergies,
operational improvements and cost savings in each case that relate to any
restructuring and reasonably expected to be realized within 13 months of the
event giving rise thereto, other than with respect to any acquisition,
investment or merger, shall be limited to 20% of EBITDA in the aggregate for any
Reference Period (calculated before giving effect to any such add-backs).   
“EBITDA” as used herein and otherwise in the Senior Secured Facilities
Documentation shall be defined in a manner consistent with the Documentation
Principles (as defined below) and in any event shall include, (a) without
limitation, the following addbacks: (i) any extraordinary, non-recurring,
unusual or exceptional expenses, losses or charges; (ii) any non-cash charges or
losses; provided, that, any non-cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made; (iii) any expenses relating to the Transactions
(including the Acquisition), Permitted Acquisitions (or any other acquisition
not otherwise permitted that requires a waiver or consent of the Required
Lenders and such waiver or consent has been obtained), investments,
recapitalizations, dispositions, issuances or repayments of indebtedness,
issuances of equity securities, sale processes, refinancing transactions or
amendments or other modifications of any debt instrument (in each case,
including any such transaction consummated prior to the Closing Date and any
such transaction whether or not successful) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction),
(iv) any integration expenses, business optimization expenses, operating
improvement expenses and other restructuring charges, accruals or reserves
(including, without limiting the foregoing, retention costs, severance costs,
systems development and establishment costs, costs associated with office and
facility openings, closings and consolidations, and relocation costs, conversion
costs, excess pension charges, curtailments and modifications to pension and
post-retirement employee benefit plan costs or charges, contract termination
costs, expenses attributable to the implementation of cost savings initiatives
and professional and consulting fees incurred in connection with any of the
foregoing), which costs and expenses Parent Borrower determines are reasonable
and are factually supportable as set forth in a certificate signed by a

 

B-6



--------------------------------------------------------------------------------

   financial officer of Parent Borrower, in each case, that occurred during the
Reference Period; (v) management, monitoring, consulting and advisory fees,
indemnities and related expenses paid or accrued; (vi) earn-out and contingent
consideration obligations (including to the extent accounted for as bonuses or
otherwise) and adjustments thereof and purchase price adjustments, in each case
in connection with acquisitions, (vii) proceeds from business interruption
insurance (to the extent not reflected as revenue or income in such statement of
Consolidated Net Income); (viii) any loss (including all reasonable fees and
expenses or charges relating thereto) from abandoned, closed, disposed or
discontinued operations and any losses on disposal of abandoned, closed or
discontinued operations; (ix) any loss (including all reasonable fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions, other than in the ordinary course of business, as Parent
Borrower determines are reasonable and are factually supportable and set forth
in a certificate signed by a financial officer of Parent Borrower, in each case,
that occurred during the Reference Period; (x) any non-cash loss attributable to
the mark-to-market movement in the valuation of hedging obligations (including
hedging obligations entered into for the purpose of hedging against fluctuations
in the price or availability of any commodity) or other derivative instruments
pursuant to Financial Accounting Standards Board Statement No. 133 “Accounting
for Derivative Hedging Instruments”; (xi) pro forma adjustments reflected in the
Financial Model (as defined below) and (xii) minority interest expense
consisting of subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned subsidiary deducted (and not added back in
such period to Consolidated Net Income); and (b) without duplication,
subtractions for (i) any extraordinary or non-recurring income or gain, (ii) any
non-cash income or gain, (iii) any gain attributable to non-ordinary course
business dispositions and (iv) any gain from abandoned, closed, disposed or
discontinued operations and any gains on disposal of abandoned, closed or
discontinued operations; provided, that, any non-cash income or gain shall be
treated as cash income or gain in any subsequent period during which cash
receipts attributable thereto are received.    “Consolidated Net Income” as used
herein and otherwise in the Senior Secured Facilities Documentation shall be
defined in a manner consistent with the Documentation Principles (as defined
below) and in any event shall exclude (i) any net after-tax gains or losses (and
all fees and expenses or charges relating thereto) attributable to the early
extinguishment of indebtedness or hedging obligations or other derivative
instruments; (ii) (a) the Net Income (defined in a manner consistent with the
Documentation Principles) of any person that is not a subsidiary of such person,
or is an unrestricted subsidiary, or that is accounted for by the equity method
of accounting, shall be included only to the extent of the amount of dividends
or distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (b) the Net Income shall include any ordinary course dividend distribution
or other payment in cash received from any person in excess of the amounts
included in clause (a); (iii) the cumulative effect of a change in accounting
principles during such period to the extent included in Net Income; (iv) any
increase in amortization or depreciation or any one-time non-cash charges or
other effects resulting from purchase accounting in connection with the
Transactions or any acquisition consummated after the Closing Date; (v) any
impairment charge or asset write-off or write-down, including impairment charges
or asset write-offs or write-downs related to intangible assets, long-lived
assets, investments in debt and equity securities or as a result of a change in
law or regulation, in each case, pursuant to GAAP, and the amortization of
intangibles arising pursuant to GAAP, which, without limiting the foregoing,
shall include any impairment charges resulting from the application of Financial
Accounting Standards Board Statements No. 142 and 144, and the amortization of
intangibles arising pursuant to No. 141; (vi) any non-cash expenses realized or
resulting from employee benefit plans or post-employment benefit plans, grants
of

 

B-7



--------------------------------------------------------------------------------

   stock appreciation or similar rights, stock options, restricted stock grants
or other rights to officers, directors and employees of such person or any of
its restricted subsidiaries; and (vii) any unrealized or realized gain or loss
due solely to fluctuations in currency values and the related tax effects,
determined in accordance with GAAP. There shall be included in Consolidated Net
Income, without duplication, the amount of any cash tax benefits related to the
tax amortization of intangible assets in such period. D. Replacement Financing
   Parent Borrower shall have the right to refinance Term Loans (as defined
below) or the Revolving Facilities (as defined below) from time to time, in
whole or in part, with a replacement financing (“Replacement Financing”), which
for the avoidance of doubt may be in the form of a new senior secured revolving
credit facility, one or more series of senior secured loans or notes (each of
which may be secured by the Collateral on a pari passu or junior basis with the
Senior Secured Facilities), or with one or more series of unsecured loans or
notes; provided, that (a) the aggregate principal amount of such Replacement
Financing shall not exceed the aggregate principal amount of such refinanced
facilities plus accrued interest, expenses, fees and premiums together with
amounts permitted to be incurred as Incremental Facilities (and for the
avoidance of doubt any amount issued pursuant to the immediately preceding
clause shall reduce availability under the Incremental Facilities on a
dollar-for-dollar basis) or otherwise permitted under the Senior Secured
Facilities Documentation; (b)(i) any Replacement Financing that is secured does
not mature prior to the maturity date of, or have a weighted average life to
maturity of such Replacement Financing shorter than the remaining weighted
average life to maturity of such refinanced facilities at the time of, such
refinancing and (ii) any Replacement Financing that is unsecured does not mature
prior to the date that is 91 days following the maturity date of the loans being
refinanced and shall have no scheduled amortization prior to 91 days following
the maturity date of the loans being refinanced, (c) to the extent such
Replacement Financing is secured by the Collateral and was not effected pursuant
to a Refinancing Amendment (as defined below), the parties to such Replacement
Financing (or their authorized agent) and the Administrative Agent enter into a
customary intercreditor agreement reasonably acceptable to the Administrative
Agent and Parent Borrower, (d) the covenants, events of default and guarantees
of such Replacement Financing (excluding pricing and optional prepayment or
redemption terms), when taken as a whole, are substantially identical to, or not
materially more favorable (when taken as a whole) to the lenders providing such
Replacement Financing, than, those applicable to the Term Loan Facilities or
Revolving Facilities being refinanced (unless (1) Lenders under the
corresponding Term Loan Facilities or Revolving Facilities which will remain
outstanding after such refinancing also receive the benefit of such more
restrictive terms (without any consent being required) or (2) any such
provisions apply only to periods after the latest final maturity date of the
Term Loan Facilities or Revolving Facilities existing at the time of such
refinancing), (e) any Replacement Financing is not secured by any assets not
securing the Senior Secured Facilities and (f) the proceeds thereof shall be
applied substantially simultaneously with the incurrence thereof to permanently
repay the Loans being refinanced. It is understood and agreed that any
Replacement Financing that is secured by the Collateral on a pari passu basis
with the Senior Secured Facilities may be incurred under the Senior Secured
Facilities pursuant to one or more amendments to the Senior Secured Facilities
Documentation executed by Parent Borrower, the Administrative Agent the lenders
providing such Replacement Financing (each such amendment, a “Refinancing
Amendment” and any Replacement Refinancing incurred pursuant to thereto, a
“Replacement Facility”). Any Replacement Financing that is secured by the
Collateral on a pari passu basis with the Senior Secured Facilities, but is not
incurred under a Replacement Facility, is referred to herein as “Permitted First
Lien Refinancing Debt.”

 

B-8



--------------------------------------------------------------------------------

  “Class”, when used in reference to any loan or borrowing under the Senior
Secured Facilities, refers to whether such loan, or the loans comprising such
borrowing are, Initial Revolving Loans (of the same Extension Series),
Incremental Revolving Loans (of the same Extension Series), Extended Revolving
Loans (of the same Extension Series), Initial Term Loans (of the same Extension
Series), Incremental Term Loans (of the same Extension Series), Extended Term
Loans (of the same Extension Series), loans made under any Replacement Facility
(of the same Extension Series) or Swing Loans (of the same Extension Series) and
when used in reference to any Lender, refers to whether such Lender has a loan
or commitment with respect to the applicable Class.   “Revolving Facilities”
means the Initial Revolving Facility, any Incremental Revolving Facility, any
Extended Revolving Facility and any revolving facility effected pursuant to any
Refinancing Amendment.   “Revolving Loans” means the loans incurred under the
Revolving Facilities. A Lender holding a commitment under any of the Revolving
Facilities is hereby referred to as a “Revolving Lender”.   “Term Loans” means
the Initial Term Loans, the Incremental Term Loans (if any), the Extended Term
Loans (if any) and any term loans incurred under any Replacement Facility. 3.
CERTAIN PAYMENT PROVISIONS Fees and Interest Rates:   As set forth on Annex I to
this Exhibit B.

Optional Prepayments and

Commitment Reductions:

  Loans may be prepaid and commitments with respect to any Revolving Facility
may be reduced, in whole or in part, without premium or penalty, in minimum
amounts to be mutually agreed upon, at the option of Parent Borrower, at any
time upon one day’s (or, in the case of a prepayment of Eurodollar Loans (as
defined in Annex I to this Exhibit B), three days’) prior notice, subject to
reimbursement of Lenders’ breakage costs actually incurred in the case of a
prepayment of Eurodollar Loans prior to the last day of the relevant interest
period. Optional prepayments of the Term Loans of one or more Classes shall be
applied as directed by Parent Borrower (and absent such direction, in direct
order of maturity). Notwithstanding the foregoing, Parent Borrower may rescind
any notice of any optional prepayment or commitment reduction which is
conditioned upon the occurrence of any event.   Any voluntary prepayment or
refinancing of the Initial Term Loans, or any amendment, in each case that
constitutes a Repricing Transaction (as defined below) and that occurs prior to
the first anniversary of the Closing Date, shall be subject to a prepayment
premium of 1% of the principal amount of the Initial Term Loans so prepaid,
refinanced or amended.   “Repricing Transaction” means the prepayment or
refinancing of any of the Initial Term Loans with the incurrence by any Loan
Party of any new indebtedness that is similar to the Senior Secured Facilities
and incurred for the primary purpose of repaying, refinancing, substituting or
replacing the Initial Term Loans and having an effective interest cost or
weighted average yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fees or “original issue discount” shared with all lenders of
such long-term secured bank debt or Initial Term Loans, as the case may be, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders of such
long-term secured bank debt or Initial Term Loans, as the case may be, and
without taking into

 

B-9



--------------------------------------------------------------------------------

  account any fluctuations in the Eurodollar Rate) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of the Initial Term Loans, including without
limitation, as may be effected through any amendment to the Senior Secured
Facilities Documentation that reduces the “effective” interest rate for, or
weighted average yield of, the Initial Term Loans. Mandatory Prepayments:  
Mandatory prepayments of Loans shall be required from:   (a) 100% of the net
cash proceeds (which will be defined to exclude, among other things, the amount
of any required cash tax distribution Parent Borrower has made or is required to
make as a result of such sale or disposition) from any non-ordinary course asset
sale or insurance and condemnation proceeds received by the Loan Parties in
excess of an amount equal to $10.0 million per annum (with any unused amounts in
any fiscal years being carried over to any future fiscal years; provided, that
such amount shall not be greater than $20.0 million in any fiscal year); and
subject to the right of Parent Borrower to reinvest 100% of such proceeds,
subject only to such proceeds being reinvested (or committed to be reinvested)
within 360 days (such 360th day, the “Reinvestment Date”)) of receipt of such
net cash proceeds and, if so committed to be reinvested, so long as such
reinvestment is actually completed within 180 days after such Reinvestment Date;
  (b) 100% of the net cash proceeds from issuances of funded indebtedness
received by the Loan Parties (other than indebtedness permitted by the Senior
Secured Facilities Documentation (except Replacement Financing)); and   (c)
beginning with the first full fiscal year following the Closing Date, 50% (with
a step-down to 25% when the First Lien Leverage Ratio (as defined below) is
equal to or less than 3.50 to 1.0 and a step down to 0% when the First Lien
Leverage Ratio is equal to or less than 3.00 to 1.0) of annual Excess Cash Flow
(as defined below) of the Loan Parties; provided, that any voluntary repayments
of Loans (including Revolving Loans to the extent the commitments thereunder
have been permanently reduced and to the extent not funded with the proceeds
from the incurrence of long-term indebtedness) during the applicable fiscal year
or during the period after such fiscal year but before the payment is due (so
long as such payment is not deducted in the following fiscal year), shall be
credited against Excess Cash Flow payment obligations on a dollar-for-dollar
basis.   The Senior Secured Facilities Documentation shall permit the proceeds
received by any Loan Party from the mandatory events described in clauses (a)
and (c) above to be applied to any Additional First Lien Debt and the Term Loans
on a pro rata basis.   All mandatory prepayments shall be applied, without
premium or penalty, subject to reimbursement of Lenders’ breakage costs actually
incurred in the case of a prepayment of Eurodollar Loans prior to the last day
of the relevant interest period, first, to scheduled installments of the Term
Loans occurring within the next eight fiscal quarters in direct order of
maturity, next, ratably to the remaining respective installments thereof, next
to Revolving Loans (without reducing Revolving Commitments), last to cash
collateralize Letters of Credit.   Notwithstanding the foregoing, each Lender of
Term Loans shall have the right to reject its pro rata portion of any mandatory
prepayments described above (“Declined Amounts”), in which case such Declined
Amounts may be retained by Parent Borrower and shall increase the Available
Amount as described below.

 

B-10



--------------------------------------------------------------------------------

4. GUARANTEES AND SECURITY Guarantees:   Subject to customary exclusions and
limitations (including the exclusions set forth in the documentation with
respect to the Existing Notes) and subject to the Certain Funds Provisions, the
obligations of Parent Borrower and each Subsidiary Borrower (collectively, the
“Borrower Obligations”) in respect of the Senior Secured Facilities and at the
option of Parent Borrower, under any interest rate protections or other swap or
hedging arrangements or cash management arrangements that were secured under the
Existing Credit Agreement or are entered into with a Lender or an Agent or any
affiliate of a Lender or an Agent (the “Hedging / Cash Management Arrangements”)
shall be unconditionally guaranteed jointly and severally on a senior secured
basis by the Guarantors (collectively, the “Guarantees”). For the avoidance of
doubt, the Guarantees shall rank pari passu with any guarantees of the Loan
Parties in respect of (a) any term loans or revolving loans not incurred under
the Senior Secured Facilities Documentation, (b) any Permitted First Lien
Refinancing Debt and (c) any Permitted First Lien Notes (as defined below)
(collectively, “Additional First Lien Debt”). Security:   Subject to customary
exclusions and limitations (including the exclusions set forth below) and
subject to the Certain Funds Provisions, Borrower Obligations, the Guarantees
and at the option of Parent Borrower, the Hedging/Cash Management Arrangements
shall be secured by (a) a pledge of equity securities of each direct, restricted
wholly owned subsidiary of Parent Borrower and of each subsidiary Guarantor and
(b) a security interest in and mortgages on (with all required mortgages being
permitted to be delivered post-closing, but in any case, not later than 90 days
after the Closing Date or such later date as reasonably agreed by the
Administrative Agent), substantially all tangible and intangible personal
property and material fee-owned real property of Parent Borrower and each
Guarantor (the items described in clauses (a) and (b) above, but excluding the
Excluded Assets (as defined below), collectively the “Collateral”). For the
avoidance of doubt, such security interest shall rank pari passu with any
security interest in the Collateral securing any Additional First Lien Debt;
provided, that, in each case, any such Additional First Lien Debt shall be
subject to the terms of a customary intercreditor agreement in form and
substance reasonably acceptable to Parent Borrower, the Administrative Agent and
the lenders of such Additional First Lien Debt (or their authorized
representative).   Notwithstanding anything to the contrary herein (a) the
Collateral shall exclude (i) any fee owned real property with a purchase price
(in the case of after acquired real property) or a fair market value (as
reasonably determined by Parent Borrower in the case of real property owned on
the Closing Date) of less than an amount to be mutually agreed upon, (ii) motor
vehicles and other assets subject to certificates of title statutes, (iii)
leasehold interests, letters of credit and letters of credit rights not
constituting supporting obligations, in each case other than to the extent such
interests, rights or obligations can be perfected by the filing of a UCC-1
financing statement or other comparable foreign filing, and commercial tort
claims (other than those (1) where no additional action is required by any Loan
Party to grant or perfect a security interest in such commercial tort claim or
(2) those held by a U.S. Loan Party in excess of an amount to be agreed), (iv)
those pledges and assets over which the granting or perfecting of security
interests in such assets would be prohibited by contract, applicable law (or if
applicable law creates a material risk of tax or other liability as reasonably
determined by Parent Borrower) or regulation, (v) any lease, license or other
agreement or any property subject to a purchase money security interest or
similar agreements to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
agreement or create a right of termination in favor of any other party thereto
(other than a Loan Party) after giving effect to the applicable anti-assignment
provisions of the UCC or PPSA or other applicable statute or regulation, other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC or PPSA or other applicable statute or regulation
notwithstanding such

 

B-11



--------------------------------------------------------------------------------

  prohibition, (vi) any “intent-to-use” trademark applications, (vii) those
assets that the cost or burden of obtaining or perfecting a security interest
therein are excessive in relation to the value of the security to be afforded
thereby, (viii) to the extent securing the Borrower Obligations of any
Subsidiary Borrower that is organized in the United States, voting capital stock
of any subsidiaries that are CFCs or FSHCOs, in each case in excess of 65% of
the voting capital stock of such subsidiaries (it being understood this
exclusion does not apply to non-voting capital stock), (ix) margin stock and
equity interests in any person other than material wholly-owned subsidiaries and
(x) other exceptions to be mutually agreed upon (the foregoing described in
clauses (i) through (x) are, collectively, the “Excluded Assets”), (b) the Loan
Parties shall not be required to enter into or to obtain any landlord, bailee or
warehouseman waivers, consents or other letters, (c) no security documents
governed by the laws of any jurisdiction other than a jurisdiction in which a
Borrower is organized shall be required (except for the jurisdictions of other
material Loan Parties to be agreed), provided that security documents governed
by the laws of any jurisdiction other than Canada, the United Kingdom, Puerto
Rico or any State of the United States shall be permitted to be executed and
delivered following the Closing Date on terms to be mutually agreed, (d) control
agreements shall not be required with respect to any deposit accounts,
securities accounts or commodities accounts and (e) the Senior Secured
Facilities Documentation shall contain exceptions to the perfection requirements
relating to (i) intercompany notes and chattel paper with values not exceeding
an amount to be mutually agreed upon and (ii) assets specifically requiring
perfection through control. Intercreditor Agreement:   The lien priority,
relative rights and other creditors’ rights issues in respect of the Senior
Secured Facilities, Additional First Lien Debt and any Second Lien Senior
Secured Indebtedness (as defined below) will be set forth in an intercreditor
agreement (the “Intercreditor Agreement”) customary for transactions of this
type, consistent with the Documentation Principles and otherwise reasonably
satisfactory to Parent Borrower and the Administrative Agent. The Intercreditor
Agreement will provide for additional debt that is permitted to be incurred and
secured under the Senior Secured Facilities Documentation and any Additional
First Lien Debt to share ratably in the Collateral securing the Senior Secured
Facilities on (at Parent Borrower’s option) a pari passu basis with each Senior
Secured Facility and any other Additional First Lien Debt or a first priority
basis with respect to any Second Lien Senior Secured Indebtedness. 5. CERTAIN
CONDITIONS Initial Conditions:   The availability of the Senior Secured
Facilities on the Closing Date shall be subject only to the conditions set forth
in Exhibit C, attached hereto. On-Going Conditions:   After the Closing Date,
the making of each Loan or the issuance of each Letter of Credit shall be
conditioned upon (a) delivery of a customary borrowing notice or Letter of
Credit request, as applicable, (b) the accuracy in all material respects (and in
all respects if qualified by materiality) of all representations and warranties
in the Senior Secured Facilities Documentation (although any representations and
warranties which expressly relate to a given date or period shall only be
required to be accurate in all material respects as of the respective date or
for the respective period, as the case may be) and (c) there being no continuing
default or event of default in existence at the time of, or after giving effect
to making of, such extension of credit; provided, that to the extent the such
borrowing is an Incremental Facility and the proceeds are used to finance a
Permitted Acquisition (and costs reasonably related thereto) or any other
investment permitted under the Senior Secured Facilities Documentation, (i) the
reference in clause (b) shall be to the Specified Representations (it being
understood and agreed that, to the extent any of the Specified Representations
are qualified or subject to “material adverse effect”, for

 

B-12



--------------------------------------------------------------------------------

   purposes of the making of such Specified Representations as of the closing
date of such Permitted Acquisition, the definition of “material adverse effect”
(or equivalent term), shall be qualified by the same exceptions and
qualifications that apply to the definition of “Closing Date Material Adverse
Effect” (or equivalent term defined in the acquisition agreement in connection
with such Permitted Acquisition) and (ii) the reference in clause (c) to default
or event of default shall be no “payment” event of default or bankruptcy or
other insolvency event of default. 6. DOCUMENTATION    Senior Secured Facilities
Documentation:    The definitive documentation for the Senior Secured Facilities
(the “Senior Secured Facilities Documentation”) shall contain terms consistent
with the terms set forth in the Term Sheet, and to the extent not provided in
the Term Sheet, reflecting the operational and strategic requirements of Parent
Borrower and its subsidiaries (after giving effect to the Transactions) in light
of their capitalization, size, business industries and practices and Parent
Borrower’s proposed business plan, giving effect to operations and agency
requirements of the Administrative Agent and shall be based on the definitive
executed credit agreement among American Dental Partners, Inc. and the lenders
and agents party thereto (and related security, collateral and guarantee
agreements executed and/or delivered in connection therewith, in each case, as
in effect at the time) (the provisions of such facilities being referred to
collectively, as “Sponsor Precedent”), or otherwise, as mutually agreed upon.
The Senior Secured Facilities Documentation shall contain only those payments,
conditions to borrowing, mandatory prepayments, representations, warranties,
covenants and events of default, in each case, subject to the “market flex”
provisions in the Fee Letter and negotiated in good faith, expressly set forth
in this Exhibit B, in each case, applicable to Parent Borrower and its
restricted subsidiaries and with standards, qualifications, thresholds,
exceptions, “baskets” and grace and cure periods consistent with financings of
this type as applied to transactions of this kind and any qualification to the
knowledge of a particular person, shall be the knowledge of an authorized
officer of Parent Borrower. It is further understood and agreed that the term
“Loan Document” or any similar term used in the Senior Secured Facilities
Documentation shall be defined so as not to include any agreements or documents
relating to Hedging/Cash Management Arrangements. This paragraph and the
provisions herein are collectively referred to as the “Documentation
Principles”. Representations and Warranties:    Consistent with the
Documentation Principles and limited to the following (to be applicable to
Parent Borrower and its restricted subsidiaries only): organizational status and
good standing; power and authority; qualification, compliance with laws and
requisite government approvals; no conflict with organizational documents; no
conflict with applicable law; no conflict with contractual obligations; due
authorization, execution, delivery and enforceability of the Senior Secured
Facilities Documentation; material accuracy of historical financial statements
(including pro forma financial statements); since the Closing Date, absence of
“material adverse effect” (to be defined in a manner consistent with the
Documentation Principles) after the Closing Date; ownership of material
property; subsidiaries on the Closing Date; accuracy of disclosure as of the
Closing Date; no litigation; Federal Reserve margin regulations; inapplicability
of the Investment Company Act; use of proceeds; payment of taxes; ERISA;
environmental matters; necessary rights to intellectual property; validity and
perfection of security interests in the Collateral (subject to permitted liens);
Solvency (to be defined in a manner consistent with Annex I to Exhibit C) of
Parent Borrower and its restricted subsidiaries taken on a consolidated basis as
of the Closing Date; OFAC, FCPA and the PATRIOT Act. Affirmative Covenants:   
Consistent with the Documentation Principles and limited to the following (to be
applicable to Parent Borrower and its restricted subsidiaries only): delivery of
quarterly financial statements (for the first three quarters of each fiscal
year) and

 

B-13



--------------------------------------------------------------------------------

   annual financial statements (with extended time periods to be mutually agreed
upon for delivery of the first three quarterly financial statements and first
annual financial statements to be delivered after the Closing Date) and, in
connection with the annual financial statements, an annual audit opinion from
nationally recognized auditors that is not subject to a going concern or scope
qualification, annual budget (to be delivered at the time of audit), lender
calls to the extent reasonably requested by the Administrative Agent and
quarterly management’s discussion and analysis, officers’ certificates, covenant
compliance certificates (when applicable) and other information reasonably
requested from time-to-time by the Administrative Agent on its own behalf or on
behalf of any Lender (provided, that Parent Borrower shall not be required to
provide any information that (i) is subject to attorney-client privilege, (ii)
is subject to a binding confidentiality agreement, or (iii) relates to any
incomplete governmental investigation); notices of defaults and other events
(including ERISA events, labor matters and litigation) that could reasonably be
expected to have a “material adverse effect”; payment of taxes and government
obligations; preservation of existence; maintenance of property; maintenance of
customary insurance; use of proceeds, compliance with laws; maintenance of books
and records; right of Administrative Agent to inspect property and books and
records (subject to frequency and cost limitations and providing for inspection
rights during the continuance of an event of default); designation of restricted
subsidiaries; compliance with environmental laws; compliance with ERISA laws;
commercially reasonable efforts to obtain ratings, changes in lines of business
and further assurances in respect of guarantee and collateral matters. Negative
Covenants:    Consistent with the Documentation Principles and limited to the
following (to be applicable to Parent Borrower and its restricted subsidiaries
only) limitations on:    (a) the incurrence of indebtedness, including
guarantees, suretyships, sale leasebacks and other items customarily treated as
indebtedness (which shall permit, among other things (i) the incurrence and/or
existence of indebtedness under the Senior Secured Facilities (including the
Incremental Facilities), (ii) certain indebtedness existing on the Closing Date,
(iii) capital leases and purchase money indebtedness not to exceed the greater
of (x) 3.00% of consolidated total assets and (y) $30.0 million, determined at
the date such indebtedness is incurred based on the most recent financials
required to be delivered, (iv) indebtedness of restricted subsidiaries that are
not Loan Parties in an aggregate principal amount at any time outstanding for
all such persons taking together in an aggregate principal amount not to exceed
the greater of (x) 2.00% of consolidated total assets and (y) $20.0 million,
determined at the date such indebtedness is incurred based on the most recent
financials required to be delivered, (v) first lien secured, junior secured or
unsecured notes or junior secured loans to be issued in lieu of any Incremental
Facilities (provided, that the aggregate amount of the Incremental Facilities
shall so be reduced on a dollar-for-dollar basis) (any such notes that are
secured by the Collateral on a pari passu basis with the Senior Secured
Facilities, “Permitted First Lien Notes”; any such junior secured notes or
loans, “Second Lien Senior Secured Indebtedness”) to the extent that, at such
time and on a Pro Forma Basis, Parent Borrower is able to incur indebtedness
under the Incremental Facilities and any such secured notes or loans shall be
subject to the Intercreditor Agreement (or another intercreditor agreement in a
form reasonably satisfactory to the Administrative Agent and Parent Borrower);
provided that (A) no event of default exists after giving effect thereto
(provided, that if the proceeds of such indebtedness is used to finance a
Permitted Acquisition (and costs reasonably related thereto), no “payment” event
of default or bankruptcy or other insolvency event of default shall have
occurred and be continuing); (B) the maturity of any such indebtedness shall not
be earlier than the maturity date for the Initial Term Loan Facility (or if such
indebtedness is unsecured, shall not have a maturity date earlier than the 91st
day following the final maturity date of the Initial Term Loan Facility), (C)
the weighted average life to maturity of any such

 

B-14



--------------------------------------------------------------------------------

   indebtedness shall not be shorter than that of the Initial Term Loan Facility
and (D) the covenants, events of default and guarantees of such indebtedness,
shall not be more restrictive to Parent Borrower, when taken as a whole, than
the terms of the corresponding Initial Term Loan Facility unless (1) Lenders
under the Initial Term Loan Facility also receive the benefit of such more
restrictive terms (without any consent being required) or (2) any such
provisions apply after the maturity date of the Initial Term Loan Facility, (vi)
Permitted Refinancing Indebtedness (to be defined), (vii) Replacement Financing,
(viii) indebtedness incurred and/or assumed in connection with any Permitted
Acquisition so long as, (A) except with respect to any assumed indebtedness,
such indebtedness matures outside of the Term Loan Facilities (without providing
for any mandatory redemption (other than customary asset sale or event of loss,
change of control mandatory offers to purchase and customary acceleration rights
after an event of default)), (B) after giving effect thereto, no event of
default has occurred and is continuing (provided, that if the proceeds of such
indebtedness are used to finance (or assumed as a result of) a Permitted
Acquisition (and costs reasonably related thereto), no “payment” event of
default or bankruptcy or other insolvency event of default shall have occurred
and be continuing), (C) at the time of incurrence of any such new indebtedness
and after giving pro forma effect thereto, the First Lien Leverage Ratio shall
not exceed 4.00 to 1.00 and (D) with respect to assumed indebtedness, such
indebtedness is only the obligation of the person and/or such person’s
subsidiaries that are acquired and such indebtedness was not incurred in
anticipation of such acquisition); provided, that the aggregate principal amount
of indebtedness outstanding incurred or assumed by non-Loan Parties in reliance
upon this clause (viii), together with indebtedness incurred pursuant to the
proviso of clause (ix) below, shall not exceed the amount set forth in such
proviso; (ix) a general indebtedness basket, which may be secured to the extent
permitted by exceptions to the lien covenant, in an aggregate principal amount
not to exceed the greater of (x) 4.00% of consolidated total assets and (y)
$40.0 million, determined at the date such indebtedness is incurred based on the
most recent financials required to be delivered; provided, that the aggregate
principal amount of indebtedness outstanding in reliance upon this clause (ix),
together with indebtedness incurred pursuant to clause (viii) above, in respect
of which the primary obligor is a restricted subsidiary that is not a Loan Party
shall not exceed the greater of (x) 2.00% of consolidated total assets and (y)
$20.0 million, determined at the date such indebtedness is incurred based on the
most recent financials required to be delivered, (x) a basket for working
capital facilities in jurisdictions in which a Borrower is not organized in an
amount to be agreed, (xi) unsecured indebtedness of Parent Borrower and any
restricted subsidiary so long as the cash interest coverage ratio of Parent
Borrower and its restricted subsidiaries (on a Pro Forma Basis) exceeds 2.00 to
1.00); provided, that (A) such debt shall have a final maturity no earlier than
the 91st day following the final maturity date of the Initial Term Loan
Facilities and the terms of such indebtedness do not provide for any mandatory
redemption (other than customary asset sale or event of loss, change of control
mandatory offers to purchase and customary acceleration rights after an event of
default) prior to the date that is 91 days after the latest maturity date in
respect of the Initial Term Facility, (B) the covenants, events of default,
guarantees and other terms of such indebtedness, when taken as a whole (other
than interest rate (and other pricing terms) and redemption premiums), are not
more restrictive to Parent Borrower and its restricted subsidiaries than those
set forth in the Senior Secured Facilities Documentation, (C) immediately before
and immediately after giving pro forma effect to the incurrence of such
indebtedness, no event of default shall have occurred and be continuing
(provided, that if the proceeds of such indebtedness are used to finance a
Permitted Acquisition (and costs reasonably related thereto), no “payment” event
of default or bankruptcy or other insolvency event of default shall have
occurred and be continuing) and (D) the principal amount of such indebtedness
permitted to be incurred by restricted subsidiaries that are not Loan Parties
shall be subject to a dollar cap to be agreed and (xii) contribution
indebtedness;

 

B-15



--------------------------------------------------------------------------------

  (b) liens (which shall permit, among other things, Standard Permitted Liens
(consistent with the Documentation Principles), liens securing the Incremental
Facilities or secured notes or loans in lieu of such incremental facilities
(subject to customary intercreditor terms to be agreed), capital leases and
purchase money indebtedness, indebtedness of restricted subsidiaries that are
not Loan Parties, indebtedness assumed or incurred in connection with a
Permitted Acquisition or other similar investments permitted under the Senior
Secured Facilities Documentation (so long as such liens, in the case of assumed
debt, extend to the same assets that such liens extended to, and secure the same
indebtedness, that such liens secured, immediately prior to such assumption and
such liens and (ii) in the case of incurred indebtedness, at the time of
incurrence and after giving pro forma effect thereto, the First Lien Leverage
Ratio shall not exceed 4.00 to 1.00 and such indebtedness is subject to
customary intercreditor arrangements reasonably satisfactory to the
Administrative Agent and Parent Borrower), liens securing debt for borrowed
money subject to a secured Leverage Ratio of 4.00 to 1.00 and a general liens
basket securing indebtedness or other obligations outstanding in an aggregate
principal amount not to exceed the greater of (x) 3.00% of consolidated total
assets and (y) $30.0 million, determined at the date such lien is incurred,
based on the most recent financials required to be delivered);   (c) fundamental
changes;   (d) (x) non-ordinary course sales, transfers and other dispositions
or property and assets but with exceptions to include among other things, sales
of non-core assets and so long as (i) at the time of the execution of the
definitive agreement relating to such asset sale no default or event of default
has occurred and is continuing and (ii) at the time of the consummation of such
asset sale no payment or bankruptcy or other insolvency event of default shall
be continuing, dispositions of assets on an unlimited basis for fair market
value; provided, that non-ordinary course dispositions shall be permitted
subject only to the following conditions: (i) at least 75% of the consideration
for asset sales and dispositions in excess of an amount to be agreed on an
annual basis shall consist of cash or cash equivalents (subject to exceptions to
be set forth in the Senior Secured Facilities Documentation to be agreed and
shall include a basket in an amount to be agreed for non-cash consideration that
may be designated as cash consideration) and (ii) such asset sale or disposition
is subject to the terms set forth in the section entitled “Mandatory
Prepayments” hereof and (y) sale-leasebacks; provided to the extent the net cash
proceeds from dispositions of property pursuant to sale-leasebacks after the
Closing Date exceeds $10.0 million, such excess is subject to the terms set
forth in the section entitled “Mandatory Prepayments” hereof;   (e) investments
(which shall permit, among other things, intercompany investments,
reorganizations and other activities related to tax planning and reorganization,
so long as, after giving effect thereto, the security interest of the Lenders in
the Collateral, taken as a whole, is not materially impaired and subject to
limitations to be mutually agreed upon on investments in subsidiaries that are
not Loan Parties, Permitted Acquisitions, and a general investment basket in an
aggregate amount not to exceed the greater of (x) 3.00% of consolidated total
assets and (y) $30.0 million, determined at the date such investment is made,
based on the most recent financials required to be delivered);   (f) dividends
or distributions on, or redemptions of, Parent Borrower’s equity (which shall
permit, among other things the payment of deferred transaction fees with respect
to the Acquisition to the Sponsor and Sponsor management fees, in each case, in
accordance with a customary management agreement on terms reasonable acceptable
to the Administrative Agent and subject to the absence of a payment,

 

B-16



--------------------------------------------------------------------------------

   bankruptcy or other insolvency event of default, tax distributions in amounts
sufficient to permit its direct or indirect parent to pay its tax liability in
respect of Parent Borrower (in accordance with the provisions of the applicable
members’ or shareholders’ agreement), and so long as no default or event of
default shall have occurred and be continuing or would result therefrom a
general dividend basket in an aggregate amount not to exceed $15.0 million)
provided that, for the avoidance of doubt, utilization of the general dividend
basket under this clause (f), when combined with usage of the general dividend
basket for prepayments, repurchases or redemptions of subordinated debt pursuant
to clause (g) below shall reduce the amount of such basket at any time
outstanding;    (g) prepayments, repurchases or redemption of subordinated debt,
provided, that so long as no default or event of default shall have occurred and
be continuing or would result therefrom, prepayments, repurchases or redemption
of subordinated debt shall be permitted with a general basket in an aggregate
amount not to exceed (i) $15.0 million plus (ii) any amounts available under the
general dividend basket (provided, that, for the avoidance of doubt, utilization
of the basket under this clause (g), when combined with the usage of the general
dividend basket for dividends, distributions or redemptions pursuant to clause
(f) above shall reduce the amount of such basket in clause (f) (above)), at any
time outstanding;    (h) changes in fiscal year;    (i) transactions with
affiliates;    (j) restrictions on negative pledges; and    (k) amendments to
subordinated or junior lien debt to the extent the terms of such amendment would
not have been permitted under the Senior Secured Facilities Documentation at the
time such subordinated or junior lien debt was incurred.    For purposes of
determining compliance with any of the negative covenants at any time, in the
event that any lien, investment, indebtedness (whether at the time of incurrence
or upon application of all or a portion of the proceeds thereof), disposition,
restricted payment, affiliate transaction, or prepayment of subordinated
indebtedness meets the criteria of one or more than one of the categories of
transactions permitted pursuant to any exception to such covenant such
transaction (or portion thereof) at any time shall be permitted under one or
more of such exceptions as determined by Parent Borrower in its sole discretion
at such time.    The negative covenants relating to restricted payments,
investments and restricted indebtedness payments shall be subject, in the case
of each of the foregoing covenants, to exceptions, qualifications and “baskets”
to be set forth in the Senior Secured Facilities Documentation (including an
available amount basket (the “Available Amount Basket”) that will be a growing
basket consisting of (a) an amount to be mutually agreed upon, plus (b) Excess
Cash Flow not required to prepay the Loans (which for the avoidance of doubt
shall include Declined Amounts of Excess Cash Flow), plus (c) the net cash
proceeds of equity issuances and capital contributions (other than disqualified
equity, contribution indebtedness equity and equity from the proceeds of a
Specified Equity Contribution) received by Parent Borrower after the Closing
Date, plus (d) the net cash proceeds of debt and disqualified equity of Parent
Borrower, in each case, issued after the Closing Date, which have been exchanged
or converted into qualified equity of Parent Borrower or the direct or indirect
parent of Parent Borrower (other than Specified Equity Contributions (as defined
below)), plus (e) the net cash proceeds of sales of investments made under the
Available Amount Basket, plus (f) returns, profits, distributions and similar
amounts received in cash of cash equivalents on investments

 

B-17



--------------------------------------------------------------------------------

   made under the Available Amount Basket, plus (g) the investments of Parent
Borrower and its restricted subsidiaries in any unrestricted subsidiary that has
been redesignated as a restricted subsidiary or that has been merged or
consolidated into Parent Borrower or any of its restricted subsidiaries or the
fair market value of the assets of any unrestricted subsidiary that have been
transferred to Parent Borrower or any of its restricted subsidiaries, plus (h)
any Declined Amounts) minus any amounts of the Available Amount Basket
previously utilized. The Available Amount Basket may be used for, among other
things, investments (including merger and acquisition activities), restricted
payments, loan-buy back or similar programs, and prepayments, repurchases or
redemption of subordinated indebtedness; provided, that (i) in the case of
dividends, redemptions or distributions and repurchases redemptions or
prepayments of subordinated indebtedness (x) no event of default under the
Senior Secured Facilities Documentation shall exist or result therefrom and (y)
other than with respect to amounts paid with proceeds pursuant to clause (c) or
(d) above, on a Pro Forma Basis after giving effect to any such use of the
Available Amount Basket, Parent Borrower shall be in compliance with the
financial covenant described below, even if Parent Borrower would not otherwise
exceed the Maintenance Covenant Level (as defined below) and (ii) in the case of
investments, no event of default under the Senior Secured Facilities
Documentation shall exist or result therefrom.    “Permitted Acquisition” means
any acquisition of, a person or division or line of business of a person, if (a)
(i) immediately prior to signing of the applicable acquisition agreement, and
after giving effect to such signing, no event of default shall have occurred and
be continuing and (ii) at any time following the signing of the applicable
acquisition agreement and prior to the consummation of such acquisition, no
“payment” event of default or bankruptcy or other insolvency event of default
shall have occurred and be continuing; (b) immediately after giving effect
thereto, if proceeds of Revolving Loans are used to finance a portion of such
Permitted Acquisition, Parent Borrower shall be in compliance with the financial
covenant described below on a Pro Forma Basis (with such calculation giving
effect to the Revolving Loans so incurred), even if Parent Borrower would not
otherwise exceed the Maintenance Covenant Level; (c) any acquired or newly
formed restricted subsidiary shall not be liable for any indebtedness except for
permitted indebtedness and (d) subject to limitations to be agreed, any person
acquired in such acquisition shall be merged with a Loan Party or become a Loan
Party upon consummation of such acquisition; provided, that clause (d) shall not
apply for acquisitions and investments not to exceed an amount to be agreed.

Financial Covenant:

   Shall be limited to the following:    (a) Initial Term Loan Facility: None.
   (b) Initial Revolving Facility: Solely for the benefit of the Lenders under
the Initial Revolving Facility, a maximum first lien leverage ratio (the “First
Lien Leverage Covenant”), defined as the ratio of (i) Total Funded Debt (as
defined below) that is secured by a first priority lien on the Collateral minus
unrestricted cash and cash equivalents held by Parent Borrower and its
restricted subsidiaries (excluding proceeds from Specified Equity
Contributions), to (ii) EBITDA (the “First Lien Leverage Ratio”), at levels
determined by the cumulative effect of discounting EBITDA levels on a trailing
four (4) quarter basis set forth in the financial model (the “Financial Model”)
delivered to the Commitment Parties on October 26, 2012 (which financial model
shall be used for purposes of syndication and rating agency presentations except
if otherwise mutually agreed upon) by at least 30%, or, if mutually agreed upon,
otherwise. Step-downs of levels for the First Lien Leverage Covenant shall cease
once such covenant reaches a level of 4.25 to 1.00.

 

B-18



--------------------------------------------------------------------------------

  The First Lien Leverage Covenant will be tested (a) at the end of each full
fiscal quarter of Parent Borrower ended after the Closing Date and (b) at the
time of incurrence of Revolving Loans or the issuance of any Letter of Credit,
by reference to the last day of the prior full fiscal quarter ended for which
financial statements are available without giving Pro Forma Effect to the
incurrence of such Revolving Loans or issuance of the Letter of Credit being
contemplated. Notwithstanding the foregoing, the First Lien Leverage Covenant
shall only be applicable and tested if on such date after giving pro forma
effect to any such credit extension Parent Borrower has exceeded the Maintenance
Covenant Level (as defined below).   “Maintenance Covenant Level”: means at any
time when (i) Revolving Loans exceed 15.0% of the total commitments under the
Revolving Facilities at such time or (ii) Revolving Loans and outstanding
undrawn Letters of Credit and reimbursement obligations, together, exceed 20.0%
of the total commitments under the Revolving Facilities at such time.   Any
amendment, waiver or modification of the First Lien Leverage Covenant shall only
require the vote of the Lenders holding at least a majority of the Initial
Revolving Commitments. A breach under the First Lien Leverage Covenant shall
only result in a default or an event of default with respect to the Initial Term
Loan Facility upon the Lenders under the Initial Revolving Facilities having
terminated the commitments under the Initial Revolving Facilities and
accelerated any loans then outstanding thereunder.   For purposes of determining
compliance with the First Lien Leverage Covenant, except as otherwise specified
herein (a) all calculations shall be on a Pro Forma Basis and (b) any cash
equity contribution (which equity shall be common equity, “qualified” preferred
equity or other equity (such other equity to be on terms reasonably acceptable
to the Administrative Agent) made to Parent Borrower after the beginning of the
relevant fiscal quarter and on or prior to the day that is ten business days
after the day on which financial statements are required to be delivered for
such fiscal quarter, will, at the request of Parent Borrower, be included in the
calculation of EBITDA solely for the purposes of determining compliance with the
First Lien Leverage Covenant at the end of such fiscal quarter, and applicable
subsequent periods which includes such fiscal quarter (any such equity
contribution so included in the calculation of EBITDA, a “Specified Equity
Contribution”); provided, that (i) in each trailing four (4) fiscal quarter
period, there shall be at least two (2) fiscal quarters in respect of which no
Specified Equity Contribution is made; (ii) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause Parent
Borrower to be in compliance with the First Lien Leverage Covenant; (iii) all
Specified Equity Contributions shall be disregarded for purposes of determining
any financial ratio-based conditions, pricing or any baskets with respect to the
covenants contained in the Senior Secured Facilities Documentation; (iv) there
shall be no pro forma or other reduction in indebtedness, including Total Funded
Debt, with the proceeds of any Specified Equity Contribution for determining
compliance with the First Lien Leverage Covenant provided, that to the extent
such proceeds are applied to prepay Total Funded Debt, such reduction may be
given effect in determining compliance with the First Lien Leverage Covenant in
subsequent fiscal quarters; and (v) there shall be no more than five Specified
Equity Contributions over the life of the Senior Secured Facilities
Documentation.   “Total Funded Debt” means as of any date of determination, the
aggregate principal amount of indebtedness of Parent Borrower and its restricted
subsidiaries outstanding on such date on the consolidated balance sheet of
Parent Borrower, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of indebtedness resulting from the
application of purchase accounting in connection with the Transactions or any
Permitted Acquisition) consisting of (a)

 

B-19



--------------------------------------------------------------------------------

   indebtedness for borrowed money, (b) the principal component of all
capitalized lease obligations and (c) debt obligations evidenced by promissory
notes or similar instruments.

Events of Default:

   Consistent with the Documentation Principles and limited to, during the
occurrence and continuation of, each of the following (with exceptions, baskets
and materiality and other qualifications to be mutually agreed upon): nonpayment
of principal when due; nonpayment of interest, fees or other amounts after a
grace period of five business days; material inaccuracy of a representation or
warranty when made or deemed made; in respect of the Initial Revolving Facility
only, violation of the First Lien Leverage Covenant (to the extent applicable,
subject to an equity cure period of ten business days) (provided that a breach
shall result in an event of default with respect to the Initial Term Loan
Facility only when the Revolving Lenders have terminated the commitments under
the Initial Revolving Facility and accelerated the then outstanding Initial
Revolving Loans); violation of a negative covenant; violation of an affirmative
covenant (subject, in the case of all affirmative covenants, other than notice
of default and preservation of existence of Parent Borrower, to a grace period
of thirty days); cross-default and cross-acceleration to funded indebtedness
having an outstanding principal amount exceeding $15.0 million; bankruptcy or
other insolvency events of the Borrowers or any material subsidiary (with a
customary grace period for involuntary events); certain ERISA events, which
could reasonably be expected to have a Material Adverse Effect; judgments having
a liability (not satisfied, vacated, discharged or stayed or bonded pending an
appeal for a period of sixty (60) consecutive days) exceeding $15.0 million;
invalidity of any Guarantee of a material restricted subsidiary, or a material
security agreement; and a Change of Control (as defined below). For the
avoidance of doubt, any going concern qualification in connection with the
maturity of the Loans, termination of the Revolving Commitments or any projected
financial covenant default shall not be a default or event of default.   
“Change of Control” means the occurrence of the following event: (a)(i) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than the Sponsor and the
management and directors of the Parent Borrower and its subsidiaries and their
affiliates (collectively, the “Permitted Holders”) or any successor holding or
parent company, is or becomes the beneficial owner (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of more than 35% of equity interests of Parent Borrower (or any
successor direct parent company of Parent Borrower) entitled to vote in the
election of the board of directors of Parent Borrower (or any successor direct
parent company of Parent Borrower) and (ii) the Permitted Holders shall own less
than such “person” or “group” at such time; (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of Parent Borrower by
Persons who were not either (x) directors on the Closing Date or (y)(1)
nominated by the board of directors of Parent Borrower or (2) appointed by
directors so nominated; or (c) the occurrence of a change of control under other
material indebtedness of Parent Borrower or its restricted subsidiaries to be
agreed.

Unrestricted Subsidiaries:

   The Senior Secured Facilities Documentation shall contain provisions pursuant
to which Parent Borrower will be permitted to designate any existing or
subsequently acquired or organized subsidiary as an “unrestricted subsidiary”
and subsequently redesignate any such unrestricted subsidiary as a restricted
subsidiary so long as no default or event of default has occurred and is
continuing and the fair market value of such subsidiary at the time it is
designated as an “unrestricted subsidiary” shall be treated as an investment by
Parent Borrower at such time. Unrestricted subsidiaries will not be subject to
the representations and warranties, affirmative covenants, negative covenants or
events of default provisions of the Senior Secured Facilities

 

B-20



--------------------------------------------------------------------------------

   Documentation and the results of operations and indebtedness of unrestricted
subsidiaries will not be taken into account for purposes of determining
compliance with the First Lien Leverage Covenant, when applicable.

Defaulting Lenders:

   The Senior Secured Facilities Documentation shall contain customary
provisions relating to “defaulting” Lenders (including provisions relating to
the suspension of voting rights, reallocation of Revolving Commitments to
“non-defaulting” Lenders (but in no event beyond the Revolving Commitment of any
such Lender), rights to receive certain fees and assignment of Revolving
Commitments of such Lenders).

Cost and Yield Protection:

   The Senior Secured Facilities Documentation shall contain customary
provisions for replacing Lenders that have made indemnification claims for
increased lending costs provided further, that protection for increased costs
imposed as a result of rules enacted or promulgated under Basel III and the
Dodd-Frank Act after the date of the Senior Secured Facilities Documentation
shall be included (but solely for such costs that would have been included if
they had been otherwise imposed under the applicable increased cost provisions
and only to the extent the applicable Lender is imposing such charges on other
similarly situated borrowers under comparable syndicated credit facilities). The
Senior Secured Facilities shall contain provisions regarding the timing for
asserting a claim under these provisions and permitting Parent Borrower to
replace a Lender who asserts such claim without premium or penalty.

Voting:

   Amendments and waivers with respect to the Senior Secured Facilities
Documentation shall require the approval of Lenders holding more than 50% of the
aggregate amount of the Term Loans and Revolving Commitments (the “Required
Lenders”), except that (a) the consent of each Lender directly and adversely
affected thereby (for the avoidance of doubt, any fees and/or increase in
interest rates paid to any Lender shall not be deemed to adversely affect any
other Lender) shall be required with respect to (i) reductions in the amount or
extensions of the scheduled date of any amortization or final maturity of any
Loan (for avoidance of doubt, excluding mandatory prepayments); (ii) reductions
in the rate of interest (but not by virtue of a default waiver, waiver of
default interest, change to a financial covenant ratio or modification to the
“MFN” provision relating to Incremental Facilities) or any fee or extensions of
any due date thereof (other than default interest), (iii) increases in the
amount or extensions of the expiry date of any Lender’s commitment and (iv)
decreases in the amount of any prepayment premiums or any change in the time
periods such prepayment period apply and (b) the consent of 100% of Lenders
shall be required with respect to (i) reductions of any of the voting
percentages; (ii) releases of all or substantially all the Collateral and (iii)
releases of all or substantially all of the Guarantors or value of the
Guarantees (other than in connection with dispositions expressly permitted by
the Senior Secured Facilities Documentation). For avoidance of doubt, no
amendments or modifications to the express rights or obligations of the
Administrative Agent, Issuing Lenders or Swingline Lenders shall be permitted
without their respective consents (in addition to the Required Lenders, if
applicable).    The Senior Secured Facilities Documentation will permit
amendments thereof without the approval or consent of the Lenders to effect a
permitted “repricing transaction” (i.e., a transaction in which any Class of
Term Loans is refinanced with a replacement tranche of term loans, or is
modified with the effect of, bearing a lower rate of interest) other than any
Lender holding Term Loans subject to such “repricing transaction” that will
continue as a Lender in respect of the repriced tranche of Term Loans or
modified Term Loans.

 

B-21



--------------------------------------------------------------------------------

   The Senior Secured Facilities Documentation shall contain customary
provisions for replacing (a) non-consenting Lenders in connection with
amendments and waivers requiring the consent of all of the Lenders or the
Lenders directly affected thereby so long as the Lenders holding at least 50% of
the aggregate amount of the loans and commitments under the Senior Secured
Facilities shall have been consented thereto and (b) existing Lenders that do
not agree to participate in any Extension Facility, if applicable.    For the
avoidance of doubt, subject to the following sentence, the Senior Secured
Facilities Documentation may be amended in order to modify any provision
relating to pro rata sharing of payments among the Lenders with the consent of
the applicable Required Lenders (or in the case of pro rata sharing of payments
among the Revolving Lenders, with the consent of each Revolving Lender directly
and adversely affect thereby). The Senior Secured Facilities Documentation may
also be amended with the consent of Parent Borrower and the Administrative Agent
(without the need to obtain the consent of the Required Lenders) (i) in order to
effect such changes as may be necessary or appropriate in connection with the
establishment of any Incremental Facilities, Extended Facilities or Refinancing
Facilities and (ii) to cure any ambiguity, omission, mistake, defect or
inconsistency so long as, in each case, (A) the Administrative Agent reasonably
believes such amendment is required to give effect to the purpose, terms, and
conditions of the Senior Secured Facilities Documentation or (B) the Lenders
shall have received at least five business days’ prior written notice thereof
and the Administrative Agent shall not have received, within five business days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment.   
Notwithstanding the foregoing, amendments and waivers of the First Leverage
Ratio Covenant (and any component definitions as they relate thereto) shall only
require the approval of Lenders holding more than 50% of the aggregate amount of
the Initial Revolving Commitments.

Assignments and Participations:

   Lenders shall be permitted to assign (a) Term Loans with the consent of
Parent Borrower and the Administrative Agent (in each case, not to be
unreasonably withheld or delayed) and (b) Revolving Commitments and Revolving
Loans with the consent of Parent Borrower, the Swingline Lender, the Issuing
Lender and the Administrative Agent (in each case, not to be unreasonably
withheld or delayed); provided, that (i) the Administrative Agent shall not
consent to any assignment to any Disqualified Institution, (ii) no consent of
Parent Borrower shall be required (A) in connection with any assignment of Term
Loans if such assignment is an assignment to another Lender, an affiliate of
another Lender or an approved fund or (B) a “payment” event of default or
bankruptcy or other insolvency event of default has occurred and is continuing
and (iii) no consent of the Administrative Agent shall be required with respect
to any assignments of Term Loans, if such assignment is an assignment to another
Lender, an affiliate of another Lender or an approved fund. In the case of
partial assignments (other than to another Lender, an affiliate of a Lender or
an approved fund), the minimum assignment amount shall be $1.0 million in the
case of the Term Loans and $5.0 million in the case of the Revolving Facilities,
in each case, unless otherwise mutually agreed upon by Parent Borrower, and the
Administrative Agent. The Administrative Agent shall receive a processing and
recordation fee of $3,500 in connection with all assignments (it being
understood that such processing and recordation fee shall not apply to any
assignments by any of the Initial Lenders or any of their affiliates). For any
assignments for which Parent Borrower’s consent is required, such consent shall
be deemed to have been given if Parent Borrower has not responded within ten
business days of a request for such consent.

 

B-22



--------------------------------------------------------------------------------

   Lenders shall be permitted to sell participations in their Term Loans,
Revolving Commitments and Revolving Loans to persons other than Disqualified
Institutions (provided the list of Disqualified Institutions is posted for the
Lenders). Voting rights of participants shall be limited to matters set forth
under “Voting” above with respect to which unanimous vote of all Lenders (or all
directly and adversely affected Lenders, if the participant is directly and
adversely affected) would be required. Pledges of Loans in accordance with
applicable law shall be permitted.    Assignments to the Sponsor and its
affiliates (other than Parent Borrower and their subsidiaries) (each, an
“Affiliated Lender”) shall be permitted subject to the following limitations:   
(a) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend
and/or participate in meetings not attended by Parent Borrower;    (b) for
purposes of any amendment, waiver or modification of the Senior Secured
Facilities Documentation or any plan of reorganization that in either case does
not require the consent of each Lender or each affected Lender or does not
adversely affect such Affiliated Lender in any material respect as compared to
other Lenders, Affiliated Lenders will be deemed to have voted in the same
proportion as non-affiliated Lenders voting on such matter; provided, that an
Affiliated Lender that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course any with respect to which the Sponsor does
not, directly or indirectly, possess the power to direct or cause the direction
of the investment policies of such entity (each, an “Affiliated Debt Fund”),
will not be subject to such voting limitations and will be entitled to vote as
if it was a Lender, except that for any Required Lender vote Affiliated Debt
Funds may not, in the aggregate, account for more than 49.9% of the amounts
included in determining whether the Required Lenders have consented to any
amendment or waiver;    (c) Affiliated Lenders may not purchase Revolving
Commitments or Revolving Loans; and    (d) the amount of the Term Loans held by
Affiliated Lenders (other than Affiliated Debt Funds) may not be equal to or
greater than 25% of the aggregate commitments and loans then outstanding under
the Term Loans.    Assignment of Term Loans to Parent Borrower shall be
permitted so long as (a) no default or event of default has occurred and is
continuing, (b) the Term Loans purchased are immediately cancelled and (c) no
proceeds from Revolving Loans shall be used to fund such assignments.

Expenses and Indemnification:

   The Administrative Agent, the Commitment Parties, the Lenders, the Issuing
Lender and the Swingline Lender and their affiliates and their respective
officers, directors, employees, advisors, agents, controlling persons and
successors of each of the foregoing (each, an “Indemnified Person”) will be
indemnified and held harmless against all losses, claims, damages and
liabilities to which any such Indemnified Person may become subject arising out
of or in connection with any claim, litigation, investigation or proceeding
(each, a “Proceeding”) relating to the Commitment Letter, the Fee Letter, the
Senior Secured Facilities, the use of proceeds thereof and the Transactions,
regardless of whether any Indemnified Person is a party thereto and whether or
not such Proceedings are brought by you, your equity holders, affiliates,
creditors, Target or any other third party, and to reimburse each Indemnified
Person within thirty days of written demand therefore (together with reasonable
back-up documentation supporting such reimbursement request) for any
out-of-pocket legal or other out-of-pocket expenses incurred in connection with
investigating or

 

B-23



--------------------------------------------------------------------------------

   defending any of the foregoing Proceedings of one counsel to such Indemnified
Persons, taken as a whole, and, in the case of a conflict of interest, of one
additional counsel to the affected Indemnified Persons taken as a whole (and, if
reasonably necessary, of one local counsel in any material relevant
jurisdiction); provided, that the foregoing indemnity and reimbursement
obligation will not, as to any Indemnified Person, apply to (i) losses, claims,
damages, liabilities or related expenses (A) to the extent they arise from the
willful misconduct, bad faith or gross negligence of, or material breach of such
Indemnified Person’s obligations under the Commitment Letter, the Fee Letter or
the Senior Secured Facilities Documentation by, such Indemnified Person or any
of its affiliates or controlling persons or any of the officers, directors,
employees, advisors, agents or successors of any of the foregoing as determined
in a final non-appealable judgment by a court of competent jurisdiction or (B)
arising out of, or in connection with, any claim, litigation, investigation or
proceeding that does not involve an act or omission of Parent Borrower or any of
Parent Borrower’s affiliates and that is brought by such Indemnified Person
against and other Indemnified Person (other than an Indemnified Person acting in
its capacity as agent, arranger or any other similar role in connection with the
Senior Secured Facilities) or (ii) any settlement entered into by such
Indemnified Person without Parent Borrower’s written consent (such consent not
to be unreasonably withheld or delayed).   

To the extent the Closing Date occurs, Parent Borrower shall pay upon
presentation of a summary statement, all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent in connection with (a) the
Commitment Letter, the Fee Letter, the Senior Secured Facilities Documentation
and Primary Syndication (including, reasonable due diligence expenses,
reasonable syndication expenses, reasonable travel expenses, and reasonable
legal fees and expenses of one transaction counsel for the Commitment Parties,
taken as a whole, and if reasonably necessary of one local counsel in any
material relevant jurisdiction), (b) any amendment, modification or waiver of,
the Senior Secured Facilities Documentation requested by Parent Borrower, (c)
creating and perfecting liens in favor of the Administrative Agent for the
benefit of secured creditors, (d) the exercise of remedies under the Senior
Secured Facilities Documentation by the Administrative Agent (including the
reasonable and documented fees, disbursements and other charges of one counsel
to the Administrative Agent and Lenders, taken as a whole, and, if reasonably
necessary, of one local counsel in any material relevant jurisdiction) and
separate litigation or bankruptcy counsel) and (e) upon the exercise of remedies
under the Senior Secured Facilities Documentation, all actual costs and expenses
(including the fees, expenses and disbursements of counsel (including allocated
costs of internal counsel) and of any appraisers, consultants, advisors and
agents employed or retained by the Administrative Agent and its counsel) in
connection with the exercise of such

remedies.

Governing Law and Forum:

   New York.

Counsel to the Administrative

Agent and Commitment Parties:

   Cahill Gordon & Reindel LLP.

 

B-24



--------------------------------------------------------------------------------

ANNEX I TO EXHIBIT B

INTEREST AND CERTAIN FEES

 

Interest Rate Options:    Parent Borrower may elect that the Loans comprising
each borrowing bear interest at a rate per annum equal to (a) the ABR plus the
Applicable Margin or (b) the Eurodollar Rate plus the Applicable Margin;
provided, that all Swingline Loans shall bear interest at a rate per annum equal
to the ABR plus the Applicable Margin.    As used herein:    “ABR” means the
highest of (i) the rate of interest publicly quoted from time to time by The
Wall Street Journal as the “base rate on corporate loans posted by at least 75%
of the nation’s 30 largest banks”, (ii) the federal funds effective rate from
time to time plus 0.50% and (iii) the Eurodollar Rate applicable for an interest
period of one month plus 1.00%; provided, however, that notwithstanding the rate
calculated in accordance with the foregoing, at no time shall the ABR for
Initial Term Loans be deemed to be less than 2.25% per annum.    “ABR Loans”
means Loans bearing interest based upon the ABR.    “Applicable Margin” means,
initially (a) with respect to Initial Term Loans, 3.75% per annum, in the case
of ABR Loans, and 4.75% per annum, in the case of Eurodollar Rate Loans and (b)
with respect to Initial Revolving Loans (including Initial Swingline Loans)
3.75% per annum, in the case of ABR Loans, and 4.75% per annum, in the case of
Eurodollar Rate Loans.    “Eurodollar Rate” means the rate (adjusted for
statutory reserve requirements for eurocurrency liabilities) for eurodollar
deposits for a period equal to one, two, three, six, or, to the extent consented
to by all relevant affected Lenders, nine or twelve months (as selected by
Parent Borrower) appearing on LIBOR01 Page published by Reuters; provided,
however, that notwithstanding the rate calculated in accordance with the
foregoing, at no time shall the Eurodollar Rate for Initial Term Loans be deemed
to be less than 1.25% per annum.    “Eurodollar Loans” means Loans bearing
interest based upon the Eurodollar Rate. Interest Payment Dates:    In the case
of ABR Loans, quarterly in arrears.    In the case of Eurodollar Loans, on the
last day of each relevant interest period and, in the case of any interest
period longer than three (3) months, on each successive date three (3) months
after the first day of such interest period. Commitment Fees:    Parent Borrower
shall pay a commitment fee calculated at a rate per annum equal to 0.50% on the
average daily unused portion of the Initial Revolving Facility (reduced by the
amount of Letters of Credit issued and outstanding), payable quarterly in
arrears. Swingline Loans shall, for purposes of the commitment fee calculations,
not be deemed to be a utilization of the Revolving Facilities, which amount
shall be reduced to 0.375% when the First Lien Leverage Ratio is equal to or
less than 3.00 to 1.00. Letter of Credit Fees:    Parent Borrower shall pay a
fee on all outstanding Letters of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
applicable Revolving Facility on the face amount of each such Letter of Credit.
Such fee shall be shared ratably among Lenders participating in each applicable
Revolving Facility and shall be payable quarterly in arrears and upon
termination of the applicable Letter of Credit.



--------------------------------------------------------------------------------

   A fronting fee in an amount to be mutually agreed upon (but in any event not
to exceed 0.125% per annum) on the face amount of each Letter of Credit shall be
payable quarterly in arrears to the Issuing Lender for its own account. In
addition, customary administrative, issuance, amendment, payment and negotiation
charges shall be payable to the Issuing Lender for its own account. Default
Rate:    At any time when a “payment” event of default or bankruptcy or other
insolvency event of default under the Senior Secured Facilities Documentation
has occurred and is continuing, such overdue amounts shall bear interest at
2.00% per annum above the rate otherwise applicable thereto (or, in the event
there is no applicable rate, 2.00% per annum in excess of the rate otherwise
applicable to Initial Revolving Loans maintained as ABR Loans from time to
time). Rate and Fee Basis:    All per annum rates shall be calculated on the
basis of a year of 360 days (or 365/366 days, in the case of ABR Loans, the
interest rate payable on which is then based on the prime rate) for actual days
elapsed.

 

Annex I-B-2



--------------------------------------------------------------------------------

EXHIBIT C

Project Audi

Senior Secured Facilities

Closing Conditions

The initial funding of the Senior Secured Facilities shall be subject to the
satisfaction (or waiver by the Initial Lenders) of the following closing
conditions (in each case, subject in all respects to the Certain Funds
Provisions). Capitalized terms used but not defined herein have the meanings set
forth in the Commitment Letter to which this Exhibit C is a part and in Exhibits
A and B thereto.

1. Each Loan Party to be party thereto shall have executed and delivered the
Senior Secured Facilities Documentation on terms consistent with the Commitment
Letter and the Administrative Agent shall have received:

a. customary legal opinions, customary evidence of authority, customary
officer’s certificates, and good standing certificates (to the extent
applicable) in the respective jurisdictions of organization of all Loan Parties
to be agreed; and

b. a certificate from the chief financial officer (or other financial officer
reasonably acceptable to the Administrative Agent) of Parent Borrower,
certifying that Parent Borrower and its restricted subsidiaries, on a
consolidated basis, after giving effect to the Transactions, are solvent, in
substantially the form attached hereto as Annex I to Exhibit C.

2. The accuracy of the Specified Representations and the Specified Acquisition
Agreement Representations.

3. Prior to or substantially concurrent with the initial funding contemplated by
the Commitment Letter, the Refinancing shall have occurred.

4. Since January 1, 2012, except as set forth in Section 4.7 of the Disclosure
Letter (as defined in the Acquisition Agreement) or as required by the
Acquisition Agreement, there has not been any event, occurrence or development
that has had, or could reasonably be expected to have, individually, or in the
aggregate, a Closing Date Material Adverse Effect (as defined below).

“Closing Date Material Adverse Effect” means any change, effect, circumstance,
occurrence, event, condition or state of facts (“Effects”) that, individually or
in the aggregate, has had or could reasonably be expected to have a material
adverse effect on the Business, results of operations, assets, liabilities or
condition (financial or otherwise) of the Banner Companies taken as a whole;
provided that the Effects arising from (i) changes relating to applicable
political or economic conditions or events, (ii) conditions affecting the
industry in which the Banner Companies operate, (iii) compliance by Seller with
the terms of, or the taking of any action reasonably contemplated or permitted
by, the Acquisition Agreement, (iv) changes caused by a material worsening of
current conditions caused by acts of terrorism or war (whether or not declared)
occurring after the date hereof or (v) changes in applicable law or GAAP, shall
not be taken into account in determining whether a “Closing Date Material
Adverse Effect” has occurred or could reasonably be expected to occur; provided,
however, that conditions arising from any event or occurrence of the kind
described in any of clauses (i), (ii), (iv) and (v) may be taken into account to
determine whether a Closing Date Material Adverse Effect has occurred or could
reasonably be expected to occur only to the extent that such conditions have a
materially disproportionate effect on the Banner Companies relative to other
similarly situated participants in the industries or markets in which the Banner
Companies operate. For purposes of the foregoing definition, the capitalized
terms “Business”, “Banner Companies”, “Seller” and “GAAP” shall have the
meanings given to such terms in the Acquisition Agreement.

5. The Acquisition shall have been consummated or shall be consummated
substantially concurrently with the initial funding of the Senior Secured
Facilities in all material respects in accordance with the Acquisition
Agreement, dated as of October 28, 2012, and no provision thereof shall have
been amended or waived (including consents granted thereunder) in any respect
that would be materially adverse to Lenders without the consent of the Initial
Lenders, which consent may not be unreasonably withheld or delayed; provided
that (i) any purchase price reduction not exceeding 10% of the total purchase
price consideration shall not (in and of itself) be deemed to be materially
adverse to the Lenders if the amount thereof reduces the aggregate amount of the
Initial Term Loan Facility funded on the Closing Date on a dollar-for-dollar
basis and (ii) any amendment to the definition of “Closing Date Material



--------------------------------------------------------------------------------

Adverse Effect” shall be deemed to be material and adverse to the interests of
the Lenders. The Commitment Parties hereby acknowledge that they are satisfied
with the Acquisition Agreement, dated as of the date hereof, and the disclosure
schedules and exhibits thereto.

6. All fees due to the Commitment Parties and Lenders under the Term Sheet and
the Fee Letter shall have been paid and any expenses due to the Commitment
Parties under the Commitment Letter incurred prior to the Closing Date shall
have been paid, in each case, substantially concurrently with the initial
funding contemplated by the Commitment Letter. Notwithstanding anything to the
contrary, the only expenses required to be paid on the Closing Date, the payment
of such expenses being a condition to the initial funding of the Senior Secured
Facilities, are such expenses required to be reimbursed under the Commitment
Letter and to the extent invoiced at least two (2) business days prior to the
Closing Date.

7. The Commitment Parties shall have received (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
each of Sobel USA Inc. and Banner Pharmacaps Europe B.V. for the 2009, 2010 and
2011 fiscal years, which financial statements will be audited in accordance with
generally accepted accounting principles (it being understood that the
Commitment Parties have received audited financial statements for fiscal years
ended 2009, 2010 and 2011) and (b) unaudited consolidated balance sheets,
related statements of income related statements of cash flows of each of Sobel
USA Inc. and Banner Pharmacaps Europe B.V. for each fiscal quarter ended after
December 31, 2011 and 45 days or more prior to the Closing Date (it being
understood that the Commitment Parties have received such unaudited financial
statements for the fiscal quarters ended March 31, 2012 and June 30, 2012). The
financial statements required by clauses (a) and (b) of this paragraph 7 are
referred to as the “Required Financial Statements”.

8. The Commitment Parties shall have received a pro forma consolidated balance
sheet of Parent Borrower, and related pro forma consolidated statements of
income of Parent Borrower, in each case, calculated using the most recent
financial statements delivered pursuant the above, prepared after giving effect
to the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such trailing four fiscal
quarter period (in the case of consolidated statements of income), which need
not be prepared in compliance with Regulations S-X of the Securities Act of
1933, as amended, or include adjustments for purchase accounting.

9. The Commitment Parties shall have received (a) audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
Parent Borrower for the 2009, 2010 and 2011 fiscal years, which financial
statements will be audited in accordance with generally accepted accounting
principles (it being understood that the Commitment Parties have received
audited financial statements for fiscal years ended 2009, 2010 and 2011) and
(b) unaudited consolidated balance sheets, related statements of income related
statements of cash flows of Parent Borrower for each fiscal quarter ended after
October 31, 2011 and 45 days or more prior to the Closing Date (it being
understood that the Commitment Parties have received such unaudited financial
statements for the fiscal quarters ended January 31, 2012, April 30, 2012 and
July 31, 2012).

10. The Administrative Agent shall have received, at least three (3) business
days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act; provided, that any
requests for such information shall have been received by Parent Borrower at
least ten (10) business days prior to Closing Date.

11. Subject in all respects to the Certain Funds Provisions, all documents and
instruments required to create and perfect the Administrative Agent’s security
interest in the Collateral (as defined in Exhibit B) shall have been executed
and delivered by the relevant Loan Parties and, if applicable, be in proper form
for filing (or arrangements reasonably satisfactory to the Administrative Agent
shall have been made for the execution, delivery and filing of such documents
and instruments substantially concurrently with the consummation of the
Acquisition).

 

C-2



--------------------------------------------------------------------------------

ANNEX I TO EXHIBIT C

SOLVENCY CERTIFICATE

[Date]

This solvency certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section [            ] of the
credit agreement, dated as of [            ], 2012 among [            ] (the
“Credit Agreement”). Unless otherwise defined herein, capitalized terms used in
this Certificate shall have the meanings set forth in the Credit Agreement.

I, [             [chief financial officer] [specify other officer with
equivalent duties] of Parent Borrower, in that capacity only and not in my
individual capacity (and without personal liability), DO HEREBY CERTIFY that as
of the date hereof, after giving effect to the consummation of the Transactions,
including the making of the Loans under the Credit Agreement on the date hereof,
and after giving effect to the application of the proceeds of such Loans:

(a) The fair value of the properties (for avoidance of doubt, calculated to
include goodwill and other intangibles) of Parent Borrower and its restricted
subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities of Parent Borrower and its
restricted subsidiaries, on a consolidated basis.

(b) The present fair saleable value of the assets of Parent Borrower and its
restricted subsidiaries, on a consolidated basis, is not less than the amount
that will be required to pay the probable liability of Parent Borrower and its
restricted subsidiaries on their debts as they become absolute and matured.

(c) Parent Borrower and its restricted subsidiaries, on a consolidated basis, do
not intend to, and do not believe that they will, incur debts or liabilities
beyond their ability to pay such debts and liabilities as they mature.

(d) Parent Borrower and its restricted subsidiaries, on a consolidated basis,
are not engaged in business or a transaction, and are not about to engage in
business or a transaction, for which Parent Borrower and its restricted
subsidiaries’ property, on a consolidated basis, would constitute unreasonably
small capital.

(e) For purposes of this Certificate, the amount of contingent liabilities has
been computed as the amount that, in the light of all the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability (irrespective of
whether such contingent liabilities meet the criteria for accrual pursuant to
Financial Accounting Standards Board Statement No. 5).

(f) In reaching the conclusions set forth in this Certificate, the undersigned
has made such investigations and inquiries as the undersigned has deemed
appropriate, having taken into account the nature of the particular business
anticipated to be conducted by Parent Borrower and its restricted subsidiaries
after consummation of the Transactions.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned capacity as [chief financial officer] [specify other officer with
equivalent duties] of Parent Borrower, and not individually, as of the date
first written above.

 

By:    

Name:

Title:

 

Signature page to Solvency Certificate